 



Exhibit 10.1
EXECUTION COPY
JOINT VENTURE AGREEMENT
between
INTERSECTIONS INC.
(“INTX”)
CONTROL RISK GROUP LIMITED
(“CRG”)
CONTROL RISK GROUP HOLDINGS LIMITED
(“CRGH”)
and
SCREENING INTERNATIONAL LLC
(“Company”)
Dated May 15, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I FORMATION     2  
 
  1.1   Agreement to Form a LLC     2  
 
  1.2   Name     2  
 
  1.3   Term     2  
 
  1.4   Principal Corporate Office     2  
 
  1.5   Ownership and Waiver of Partition     2  
 
  1.6   Costs of Formation     2  
 
  1.7   Scope of Business     2  
 
                ARTICLE II CAPITALIZATION     3  
 
  2.1   Units     3  
 
  2.2   Initial Contributions of the Parties     3  
 
  2.3   Financing and Additional Capital Contributions     3  
 
  2.4   Failure to Make Required Additional Capital Contributions     4  
 
  2.5   No Individual Authority     4  
 
                ARTICLE III SECURITIES PURCHASE; CLOSING     5  
 
  3.1   Purchase and Sale of the Company Units     5  
 
  3.2   Conduct of Business prior to Closing     5  
 
  3.3   Conditions of each of the Parties’ Obligations at the Closing     5  
 
  3.4   Conditions of INTX’s Obligations at the Closing     6  
 
  3.5   Conditions of CRG’s Obligations at the Closing     7  
 
                ARTICLE IV REPRESENTATIONS AND WARRANTIES     8  
 
  4.1   Representations and Warranties of INTX to CRG and the Company     8  
 
  4.2   Representations and Warranties of CRG to INTX and the Company     11  
 
  4.3   Representations and Warranties of CRG to the Company     14  
 
  4.4   Representations and Warranties of INTX to the Company     19  
 
  4.5   Investment Representations     23  
 
  4.6   Investigation     23  
 
  4.7   Disclosure     23  
 
  4.8   Indemnity     24  
 
  4.9   Limitations     24  
 
  4.10   Employees and Pensions     25  
 
  4.11   Mitigation of Screening De-Grouping Charge     26  
 
                ARTICLE V BUSINESS PLANS     26  
 
  5.1   Initial Business Plan     26  
 
  5.2   Subsequent Business Plans     26  
 
                ARTICLE VI RESTRICTIONS ON TRANSFER     27  
 
  6.1   Restrictions on Transfer     27  

i



--------------------------------------------------------------------------------



 



                 
 
  6.2   Transfers in Violation of Agreement     27  
 
  6.3   Appraisal     27  
 
  6.4   Rights of First Refusal     28  
 
  6.5   Tag-Along Right     30  
 
  6.6   Drag-Along Right     30  
 
                ARTICLE VII MANAGEMENT OF THE VENTURE     33  
 
  7.1   Board of Managers     33  
 
  7.2   Committees     33  
 
  7.3   Management of the Venture; Minority Protection Rights     33  
 
  7.4   Deadlock     35  
 
  7.5   Access     35  
 
  7.6   Management of ABI, Screening     35  
 
                ARTICLE VIII FINANCIAL POLICIES     36  
 
  8.1   Distributions     36  
 
  8.2   Loans     36  
 
  8.3   Use of Cash     36  
 
                ARTICLE IX FISCAL YEAR; BOOKS AND RECORDS; TAX RETURNS     36  
 
  9.1   Fiscal Year     36  
 
  9.2   Books and Records     36  
 
  9.3   Tax Returns     37  
 
  9.4   Bank Accounts     37  
 
                ARTICLE X COMPETITION OR CHANGE OF CONTROL     37  
 
  10.1   Establishment of Competitive Businesses     37  
 
  10.2   Change of Control     38  
 
                ARTICLE XI DISPUTE RESOLUTION     38  
 
  11.1   Exclusive Nature     38  
 
  11.2   Mediation and Arbitration     38  
 
  11.3   Confidentiality     39  
 
                ARTICLE XII MISCELLANEOUS     39  
 
  12.1   Filing of Agreement     39  
 
  12.2   Confidentiality     39  
 
  12.3   Definitions     40  
 
  12.4   Termination     43  
 
  12.5   Notices     44  
 
  12.6   Governing Law     44  
 
  12.7   Captions     44  
 
  12.8   Counterparts; Facsimile Transmission     44  
 
  12.9   Severability     44  
 
  12.10   Specific Performance     44  
 
  12.11   Binding Effect; Assignment     45  
 
  12.12   Modification; Waiver     45  

ii



--------------------------------------------------------------------------------



 



                 
 
  12.13   Cross Default     45  
 
  12.14   Indemnification     45  
 
  12.15   CRGH Guarantee     47  
 
  12.16   Publicity     47  
 
  12.17   Entire and Sole Agreement     47  
 
  12.18   Further Assurances     47  

SCHEDULES

     
Schedule A
  Certificate of Formation
Schedule B
  LLC Agreement
Schedule C
  Percentage Interests
Schedule D
  Actions Prior to Closing
Schedule E-1
  CRG Marketing Agreement
Schedule E-2
  CRG Intellectual Property License Agreement
Schedule E-3
  CRG/Screening Services Agreement
Schedule E-4
  Hive-down Agreement
Schedule E-5
  INTX Management and Services Agreement
Schedule F
  CRG Disclosure Schedule
Schedule G
  INTX Disclosure Schedule
Schedule H
  Closing Actions
Schedule I
  Tax Deed of Covenant
Schedule J
  CRGH Guarantee

iii



--------------------------------------------------------------------------------



 



JOINT VENTURE AGREEMENT
     This JOINT VENTURE AGREEMENT (together with all Schedules hereto the
“Agreement”) is made as of this 15th day of May 2006 by and between
INTERSECTIONS INC., a Delaware corporation (“INTX”), CONTROL RISK GROUP LIMITED,
a company incorporated in England and Wales with registration number 1810707
(“CRG”) (INTX and CRG are referred to herein individually as a “Party” and
together as the “Parties” or as a “Member” and together as the “Members”),
CONTROL RISKS GROUP HOLDINGS LIMITED, a company incorporated in England and
Wales with registration number 1548306 (“CRGH”), and SCREENING INTERNATIONAL
LLC, a limited liability company formed pursuant to the laws of the State of
Delaware (the “Company”).
Recitals
     A. INTX and CRGH entered into a Letter of Intent dated March 3, 2006,
pursuant to which CRGH and INTX set forth certain understandings and agreements
relating to the possible business combination by way of a joint venture (the
“Venture”) through, among other things, the contribution to a Delaware Limited
Liability Company of INTX’s wholly-owned subsidiary American Background
Information Services, Inc. (“ABI”) and a wholly-owned subsidiary of CRG, Control
Risks Screening Limited (“Screening”).
     B. The purpose of the Venture, as more fully detailed herein, is for the
Parties to offer and provide employment background screening and vendor and
business partner screening services to businesses through a global distribution
network, and engage in such other business activities as are approved by the
Board of Managers of the Company from time to time, subject to the Minority
Protection Rights provided herein.
     C. CRG will transfer to the Company the Screening Shares and INTX will
transfer to the Company the ABI Shares (the Screening Shares and the ABI Shares,
herein collectively the “Transferred Property”). In addition, each Party will
contribute certain management and other services critical to the success of the
Venture and, connection therewith, enter into the various required Ancillary
Agreements to this Agreement.
     D. CRGH enters into this Agreement for the purpose of guaranteeing
performance by CRG of its obligations under this Agreement and under each of the
Ancillary Agreements, as more fully set forth in Schedule J hereto.
Agreement
     In consideration of the premises and the mutual covenants hereinafter set
forth, and intending to be legally bound, CRG, INTX, CRGH and the Company hereby
agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
FORMATION
     1.1 Agreement to Form a LLC. CRG and INTX have formed the Company pursuant
to the laws of the State of Delaware. The Certificate of Formation and Limited
Liability Company Agreement of the Company (“LLC Agreement”) shall be consistent
with this Agreement and in substantially the form as set forth on Schedules A
and B hereto, respectively.
     1.2 Name. The name under which the Company has been formed and shall
conduct business is “Screening International, LLC”.
     1.3 Term. This Agreement shall remain in effect until termination of the
Venture in accordance with Section 12.4 below.
     1.4 Principal Corporate Office. The principal office of the Company shall
be located at 629 Cedar Creek Grade, Suite C, Winchester, Virginia 22601 or at
such location as the Board of Managers of the Company shall determine from time
to time.
     1.5 Ownership and Waiver of Partition. Except as otherwise provided for
herein or separately by mutual agreement of the Parties, all property and
interests in property (real, personal or intangible), owned by the Company shall
be held in the name of the Company and deemed owned by the Company as an entity,
and no Party, individually, shall have any ownership of or interest in such
property owned by the Company except as a member of the Company. Each of the
Parties irrevocably waives, during the term of the Venture and during any period
of liquidation following any dissolution of the Company, any right that it may
have to seek or maintain any action for partition with respects to the assets of
the Company.
     1.6 Costs of Formation. Each of the Parties hereto will bear all costs,
charges and expenses incurred by such Party in connection with this Agreement
and the consummation of the transactions contemplated herein.
     1.7 Scope of Business. The scope of the business (the “Business”) of the
Venture shall be to offer and provide employment background screening and vendor
and business partner screening services (the “Products”) to corporations,
partnerships, joint ventures and other business and commercial entities,
not-for-profit entities, and governmental agencies and bodies (each and
collectively, an “Entity”), through a global distribution network, and engage in
such other business activities as are approved by the Board of Managers of the
Company, subject to the Minority Protection Rights. Notwithstanding anything to
the contrary in the foregoing, and unless otherwise approved by the Board of
Managers of the Company, subject to the Minority Protection Rights, however, the
scope of the Business shall not include: (i) the provision to any Entity of
services or sale of products to any Entity relating to identity verification,
identity fraud or theft protection, or business or personal credit reports or
credit information, and (ii) the provision of professional due diligence
investigations that generally (A) are not provided on a volume basis,
(B) include a detailed written analysis or appraisal, and (C) as of the date of
the Closing, are provided for a fee of more than US $1,000 (adjusted by the
applicable exchange rate as of Closing for other

2



--------------------------------------------------------------------------------



 



currencies) per investigation per person (a product or service that meets all of
the criteria listed above, a “Professional Due Diligence Investigation”).
ARTICLE II
CAPITALIZATION
     2.1 Units. Ownership interests in the Company shall be known as Units (the
“Units”) and the Party holding such Units sometimes referred to herein as a
“Unitholder”.
     2.2 Initial Contributions of the Parties. The initial capital contributions
of the Parties (the “Initial Contributions”) shall be as set forth below:
          (a) The Initial Contribution of CRG shall be made in the form of the
Screening Shares, the making of representations and warranties set out in
Article IV and the entering into of certain of the Ancillary Agreements. In
exchange for CRG’s Initial Contribution, CRG shall receive an initial percentage
of the issued and outstanding Units of the Company (“Percentage Interest”) equal
to forty-five percent (45%) of the issued and outstanding Units.
          (b) The Initial Contribution of INTX shall be made in the form of the
ABI Shares, the making of the representations and warranties in Article IV and
the entering into of certain of the Ancillary Agreements. In exchange for INTX’s
Initial Contribution, INTX shall receive an initial Percentage Interest equal to
fifty-five percent (55%) of the issued and outstanding Units of the Company.
          (c) Schedule C to this Agreement shall set forth the Percentage
Interests of the Parties. Schedule C shall be amended from time to time by the
Board of Managers to the extent necessary to reflect any changes in each Party’s
Percentage Interest pursuant to any Additional Capital Contributions or similar
event under Sections 2.3 and 2.4 below or pursuant to any adjustment required
hereby or by the LLC Agreement.
     2.3 Financing and Additional Capital Contributions. The Members shall
cooperate in good faith to meet any capital or funding needs related to the
operation of the Venture as determined by the Board of Managers, consistent with
the Minority Protection Rights as set forth in Section 7.3 below. The Members
will approach funding needs by (in order of preference) (a) utilizing internally
generated funds of the Company or the Subsidiaries, (b) obtaining the best
then-available financing from a third party lender to the Company or the
Subsidiaries, (c) obtaining financing from a third party lender to the Company
with each of the Members guaranteeing such indebtedness in proportion with their
respective Percentage Interests at the time the guarantees are issued,
(d) obtaining financing from a Member on such commercially reasonable terms as
the Board of Managers may determine; provided that the Company shall offer to
the Members the opportunity to lend or otherwise provide such funds (other than
as capital contributions) on such commercially reasonable terms, pro rata in
proportion to their respective Percentage Interests, or as otherwise may be
agreed to, (e) a combination of (a), (b), (c) and (d) above together with a
capital call on the Members to make additional

3



--------------------------------------------------------------------------------



 



capital contributions in the form of additional equity investments (such
additional capital contributions in the form of additional equity investments,
and consistent with the Minority Protection Rights, “Additional Capital
Contributions”), and (f) a capital call on the Members for Additional Capital
Contributions. All capital calls on the Members shall be in proportion to their
respective Percentage Interest at the time the capital call is made.
     2.4 Failure to Make Required Additional Capital Contributions. If either
Party fails to make all or some of its Additional Capital Contribution to the
Company as required pursuant to Section 2.3 (the “Non-Contributing Party”), the
other Party, upon making its own required Additional Capital Contribution, may
(but is not required to), without prejudice to such other rights or remedies as
may be available under applicable law or hereunder, contribute to the Company an
additional amount equal to the Non-Contributing Party’s unpaid Additional
Capital Contribution. Such Party may fund any such amount for twelve (12) months
via a senior-secured promissory note and loan agreement with the Company the
(“Default Note”) at an annualized rate of interest equal to LIBOR plus 6%. Any
security for the Default Notice shall be subordinated to any third party
security required as a term of financing required in accordance with Section 2.3
(whether before or after the relevant capital call). During such twelve
(12) month period following default, the Non-Contributing Party shall have the
right to cure such funding default by paying to the Company the required
Additional Capital Contribution and paying to the Company an additional amount
equal to the interest payable on the Default Note. Following satisfactory
payments of both such amounts, the appropriate number of Units will be issued to
the Non-Contributing Party and the respective Percentage Interests of the
Parties shall be re-adjusted and reinstated as if the default by the
Non-Contributing Party had not occurred.
     If, however, the Non-Contributing Party fails to cure such default within
the allotted twelve (12) month period, the non-defaulting Party may thereafter,
in its sole discretion, either (i) extend such senior secured loan arrangement
with the Company, repayable over a period not to exceed five (5) years in total
(calculated from the date of the commencement of the loan), or (ii) make an
Additional Capital Contribution in exchange for additional Units of the Company,
with such Units being issued based on the following valuation of the Company:
(x) if such default by the Non-Contributing Party occurs within three (3) years
of the Closing, the valuation of the Company in connection with such additional
issuance of Units shall be $37.8 million (i.e., the agreed upon enterprise value
of the Company as at Closing), or (y) if such default by the Non-Contributing
Party occurs more than three (3) years after the Closing, the valuation of the
Company in connection with such additional issuance of Units shall be made
pursuant to the valuation determined by application of the Company appraisal
mechanism set forth in Section 6.3 below.
     Following such events, the Percentage Interests of the Parties shall, ipso
facto, be adjusted in order that each Party’s Percentage Interest shall be equal
to (a) the total amount of Capital Contributions made by such Party, divided by
(b) the total amount of Capital Contributions made by all Parties.
     2.5 No Individual Authority. Neither Party shall, without the express,
prior written consent of the other Party, take any action for or on behalf of or
in the name of the Company, any Subsidiary or the other Party, or assume,
undertake or enter into any commitment, debt, duty or

4



--------------------------------------------------------------------------------



 



obligation binding upon the Company or the other Party, except for (a) actions
expressly provided for in this Agreement (including, without limitation, the
rights and obligations set forth in the INTX Management and Services Agreement),
or the LLC Agreement, (b) actions approved by the Board of Managers within the
scope of its authority granted in this Agreement or the LLC Agreement and
consistent with the Minority Protection Rights or (c) actions to enforce the
rights of the Company or any of the Subsidiaries under any of the Ancillary
Agreements. Any action taken in violation of this Section 2.5 shall be void.
Each Party shall indemnify and hold harmless the Company and the other Party
from and against any and all claims, demands, losses, damages, liabilities,
lawsuits and other proceedings, judgments and awards, and costs and expenses
(including, but not limited to, reasonable attorney’s fees and all court costs),
arising directly or indirectly, in whole or in part, out of any breach of this
Section 2.5 by such Party, unless and to the extent such Party was acting in
good faith and on reasonable belief that it was authorized hereunder to take
such action. This provision shall survive termination of this Agreement or
dissolution of the Company.
ARTICLE III
SECURITIES PURCHASE; CLOSING
     3.1 Purchase and Sale of the Company Units. The Parties will execute and
deliver counterparts of the Ancillary Agreements and make the Initial
Contributions to the Company at a closing (the “Closing”) to be held on a date
mutually satisfactory to the Parties, expected to be on or about May 31, 2006.
At the Closing, the Parties will cause the Company to sell to each of the
Parties and, subject to the terms and conditions set forth herein, each of the
Parties will purchase from the Company the number of Units set forth opposite
such Party’s name on Schedule C. The Closing of the purchase and sale of the
Units and the initiation of the Venture will be effected by exchange of
documents, certificates and agreements, by air courier, facsimile transmission
or other means satisfactory to the Parties.
     3.2 Conduct of Business prior to Closing. The provision of Schedule D shall
apply to the period between the date of this Agreement and Closing.
     3.3 Conditions of each of the Parties’ Obligations to Closing. The
obligation of each of the Parties to purchase and pay for the Units and to
initiate the Venture is subject to the satisfaction as of the Closing of the
following conditions:
          (a) Representations and Warranties. The representations and warranties
contained in ARTICLE IV given by the relevant Party hereof will be true and
correct at and as of the Closing as though then made, except to the extent of
changes caused by the transactions expressly contemplated herein and except as
may be updated pursuant to Section 3.3(g) below.
          (b) Certificate of Formation. The Company’s Certificate of Formation,
as so filed in the State of Delaware, will be in full force and effect at the
Closing and will not have been further amended or modified.

5



--------------------------------------------------------------------------------



 



          (c) Limited Liability Company Agreement. The Parties will have entered
into the LLC Agreement and such LLC Agreement will not have been amended or
modified and will be in full force and effect as of the Closing.
          (d) Paid-in Capital. The Company will have received from the Parties
the Initial Contributions as total payment for the Units.
          (e) Proceedings. All proceedings taken or required to be taken in
connection with the transactions contemplated hereby to be consummated at or
prior to the Closing and all documents incident thereto (including, without
limitation, the Ancillary Agreements) will be satisfactory in form and substance
to the Parties.
          (f) Waiver. Any condition specified in this Section 3.3 may be waived;
provided that no such waiver will be effective against the Parties unless it is
set forth in a writing executed by both of the Parties.
          (g) Disclosure Schedule Update. Each of the Parties acknowledge that
in connection with the making of representations and warranties hereunder, they
will each prepare and deliver a Disclosure Schedule to the other Party prior to
the signing of this Agreement (Schedule F and G hereto). Either Party may,
between signing and up to a period no later than 2 business days prior to
Closing prepare and deliver to the other Party a modification and update to
their respective Disclosure Schedule (reflecting additional disclosure from the
date of signing through Closing) which will serve to further qualify the various
representations and warranties made hereunder; provided, however, that if any
Party prepares and delivers a modified Disclosure Schedule to the other Party
hereto, the receiving Party shall have the right, in its sole discretion, to
determine not to proceed with Closing of the transactions contemplated hereby in
the event that it determines in good faith that such revised Disclosure Schedule
constitutes a significant, material alteration to the Disclosure Schedule
previously delivered to it at the time of signing this Agreement. In such event,
this Agreement shall automatically terminate at the option of such receiving
Party and the Closing shall not occur.
     3.4 Conditions of INTX’s Obligations to Closing. The obligation of INTX to
purchase and pay for its Units and to initiate the Venture is subject to the
matters in Schedule H having been completed and is further subject to the
satisfaction as of the Closing of the following conditions:
          (a) CRG Marketing Agreement. CRG shall have entered into a CRG
Marketing Agreement with the Company substantially in the form attached hereto
as Schedule E-1.
          (b) CRG License Agreement. CRG shall have entered into the CRG
Intellectual Property License Agreement with the Company substantially in form
attached hereto as Schedule E-2.
          (c) CRG/Screening Services Agreement. CRG shall have entered into the
CRG/Screening Services Agreement with Screening (naming the Company as an
intended third-party beneficiary) substantially in the form attached hereto as
Schedule E-3.

6



--------------------------------------------------------------------------------



 



          (d) Hive-down Agreement. CRG and Screening shall have entered into
contractual agreements substantially in the form attached hereto as Schedule E-4
(with any such modifications acceptable to INTX, acting reasonably, it being
acknowledged by INTX that the apportionment of Business Contracts, Cash and Book
Debts (each as defined in the Hive-down Agreement) as set forth in clause 4.3 of
Schedule E-4 may change between the date hereof and Closing based on ordinary
course of business transactions).
          (e) Capital Contribution of CRG. CRG shall have contributed to the
Company, in exchange for its Units, the Screening Shares (by executing a stock
transfer form in relation thereto), and shall have delivered such deeds, bills
of sale, endorsements, assignments, licenses, affidavits, and other good and
sufficient instruments of sale, assignment, conveyance and transfer (including
assignments of permits, leases and licenses) in form and substance reasonably
satisfactory to INTX, as are required to vest in the Company all of CRG’s right,
title and interest in and to its Transferred Property.
          (f) Hive Down. The following contracts shall have been transferred or
assigned to Screening by CRG or one of its Subsidiaries in a form reasonably
satisfactory to INTX and all counterparties to such contracts shall have
consented in a form reasonably satisfactory to INTX to the transactions set
forth in this Agreement: (i) UK Criminal Records Bureau; (ii) Disclosure
Scotland; (iii) Equifax; (iv) Experian; (v) Analystic; (vi) Microsoft Office;
(vii) Ingrove Ltd.
          (g) Tax Indemnity. CRG and INTX shall have entered into the Tax
Indemnity in the form attached hereto as Schedule I.
          (h) Waiver. Any condition specified in this Section 3.4 may be waived
by INTX; provided, however, that no such waiver will be effective against INTX
unless it is set forth in a writing executed by INTX.
     3.5 Conditions of CRG’s Obligations to Closing. The obligation of CRG to
purchase and pay for its Units and to initiate the Venture is subject to the
matters in Schedule H having been completed and is further subject to the
satisfaction as of the Closing of the following additional conditions:
          (a) INTX Management and Services Agreement. INTX and the Company shall
have entered into the INTX Management and Services Agreement substantially in
the form attached hereto as Schedule E-5.
          (b) Capital Contribution of INTX. INTX shall have contributed to the
Company, in exchange for its Units, the ABI Shares by executing a stock transfer
form or similar documentation in relation thereto, and shall have delivered such
deeds, bills of sale, endorsements, assignments, affidavits, and other good and
sufficient instruments of sale, assignment, licenses, conveyance and transfer
(including assignments of permits, leases and licenses) in form and substance
reasonably satisfactory to CRG, as are required to vest in the Company all of
INTX’s right, title and interest in and to its Transferred Property.

7



--------------------------------------------------------------------------------



 



          (c) Waiver. Any condition specified in this Section 3.5 may be waived
by CRG; provided, however, that no such waiver will be effective against CRG
unless it is set forth in a writing executed by CRG.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     4.1 Representations and Warranties of INTX to CRG and the Company. As a
material inducement for CRG to make its Initial Contribution, INTX hereby
represents and warrants to CRG on the date of this Agreement and the date of
Closing:
          (a) Authority. INTX has all requisite power and authority to transfer
the Transferred Property and make its Initial Contribution to the Company in
exchange for its respective Percentage Interest. The transfer thereof as
contemplated hereby will not (i) violate, conflict with or result in a breach of
any instrument or agreement to which it is a party or which would affect the
Company’s ownership of the INTX Transferred Property, (ii) violate any
provisions of, or result in the breach of INTX’s Certificate of Incorporation,
Bylaws or other organizational or constituent documents, or (iii) violate any
law, statute, rule, regulation, judgment, order, permit, license, or decree
applicable to INTX or ABI.
          (b) Reserved.
          (c) Title to Transferred Property. INTX is the sole legal and
beneficial owner of its Transferred Property to be contributed to the Company,
and, upon the transfer of its Transferred Property to the Company and except as
otherwise provided for herein, the Company shall have good and marketable title
to that Transferred Property free and clear of any and all liens, security
interests, mortgages, claims, encumbrances, options, rights of first refusal to
purchase or license, or charges or any contractual restrictions of whatever
nature. Without limiting the generality of the foregoing, INTX represents and
warrants that the authorized equity securities of ABI consist of 5,000 shares of
Common Stock, par value $1.00 per share, of which 5,000 shares are issued and
outstanding (the “ABI Shares”) and that INTX is the sole record and beneficial
owner of all of the ABI Shares, free and clear of all Encumbrances and the ABI
Shares have been duly authorized, validly issued and are fully paid and
nonassessable.
          (d) Litigation. There are (i) no audits, inspections, actions, suits,
claims, investigations or legal, administrative or arbitration proceedings
pending or, to the knowledge of INTX, threatened against it or any of its
Affiliates, whether at law or in equity, whether civil or criminal in nature or
whether before or by any federal, state, municipal, or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, which relates to INTX’s Transferred Property, nor, to the knowledge of
INTX, does any basis exist therefor; (ii) no judgments, decrees, injunctions or
orders of any court, tribunal, governmental department, commission, agency,
instrumentality or arbitrator against INTX or any Affiliate of INTX in any way
relating to its Transferred Property; or (iii) no proceedings under any
bankruptcy or insolvency laws against INTX which have not been terminated.

8



--------------------------------------------------------------------------------



 



          (e) Compliance; Government Authorization. To INTX’s knowledge, it and
ABI have complied, and are currently in compliance in all material respects,
with all applicable federal, state, territorial and local laws, ordinances,
regulations or orders applicable to ABI.
          (f) Infringement. (i) ABI owns legally and beneficially or licenses
all necessary rights in and over all Intellectual Property used by ABI, or
otherwise necessary to operate the business of ABI, (ii) to its knowledge, the
operation of the business of ABI does not infringe, misappropriate or violate
the Intellectual Property rights of any third party, (iii) to its knowledge, no
third party is infringing on any Intellectual Property owned or exclusively
licensed to ABI, and (iv) the Company and its Subsidiaries will be able to use
and exercise the Intellectual Property used by ABI after the Closing to the same
extent used by ABI prior to the Closing and the consummation of the transactions
contemplated hereunder will not restrict, inhibit or impair such rights.
          (g) Financial Statements. INTX has delivered to CRG copies of the
unaudited balance sheet of ABI as at April 30, 2006 (the “ABI Balance Sheet
Date”) and the related unaudited profit and loss account for the period then
ended (such statements, including the related notes and schedules thereto are
referred to herein as the “ABI Financial Statements”). The ABI Financial
Statements have been prepared in accordance with US GAAP consistently applied
and present fairly in all material respects the financial position, results of
operations and cash flows of ABI as of the date and for the period indicated
therein. Nothing has come to the attention of INTX since such date that would
indicate that such ABI Financial Statements are not true and correct in all
material respects as of the date thereof. Furthermore, an unaudited balance
sheet of ABI as at the date of Closing prepared on the same basis as the ABI
Financial Statements will reflect an aggregate Tangible Net Book Value of not
less than (US$4.4m).
          (h) Internal Controls. ABI maintains a system of internal accounting
controls sufficient to provide reasonable assurances that all transactions and
dispositions of its assets are accurately and fairly reflected on its books and
records; that all such transactions are executed in accordance with management’s
general or specific authorization; and that all such transactions are recorded
as necessary to permit preparation of its financial statements in conformity
with US GAAP and to maintain accountability for its asset.
          (i) Absence of Undisclosed Liabilities. ABI does not have any
liability (whether known or unknown and whether absolute or contingent), except
for (a) liabilities shown on the ABI Financial Statements, (b) liabilities which
have arisen since the ABI Balance Sheet Date in the ordinary course of business
or which have been disclosed in the ABI Disclosure Schedule and (c) contractual
and other liabilities incurred in the ordinary course of business which are not
required by US GAAP to be reflected on a balance sheet and which would not,
either individually or in the aggregate, have or result in a material adverse
effect on the business or operations of ABI. ABI does not have any off-balance
sheet liabilities that are not required by such accounting principles to be so
reflected.

9



--------------------------------------------------------------------------------



 



          (j) Taxes. INTX (in respect of ABI) and ABI have timely filed all Tax
returns or reports required pursuant to applicable law, and has timely paid all
Taxes or assessments due.
          (k) Insurance. ABI maintains (or INTX maintains on ABI’s behalf) valid
policies of insurance (as set forth in the INTX Disclosure Schedule) with
respect to its properties and business of the kinds and in the amounts not less
than is customarily obtained by corporations of established reputation engaged
in the same or similar business and similarly situated, including, without
limitation, insurance against loss, damage, fire, theft, public liability and
other risks.
          (l) Material Contracts and Obligations. Set forth on the INTX
Disclosure Schedule is a list of all material agreements or commitments of any
nature (whether written or oral) to which ABI is a party or by it is bound,
including, without limitation, (a) any agreement which requires future
expenditures by ABI in excess of $10,000 or which might result in payments to
ABI in excess of $10,000, (b) any employment and consulting agreements, employee
benefit, bonus, pension, profit-sharing, stock option, stock purchase and
similar plans and arrangements, (c) any distributor, sales representative,
subcontractor or similar agreement, or (d) any other agreement that is material
to the operations, business or finances of ABI. All of such agreements and
contracts are valid, binding and in full force and effect. ABI is not in default
of any of its obligations under any of the agreements or contracts listed on the
INTX Disclosure Schedule.
          (m) Compliance; No Breach. ABI has, in all material respects, complied
with all laws, regulations and orders applicable to its business and has all
material permits and licenses required thereby. There is no term or provision of
any note, mortgage, indenture, lease, contract, agreement, grant, purchase order
or other instrument to which ABI is a party or by which it is bound, or, to
INTX’s or ABI’s knowledge, of any provision of any state, federal or foreign
judgment, decree, order, statute, rule or regulation applicable to or binding
upon INTX or ABI, which adversely affects ABI or which, so far as INTX or ABI
may now foresee, in the future is reasonably likely to result in or have a
material adverse effect on the business or operations of ABI. Neither INTX nor
ABI is in violation or breach of, or in default under, any note, indenture,
mortgage, lease, contract, grant, purchase order or other instrument, document
or agreement to which ABI is a party or by which it or any of its property is
bound or affected or any ruling, writ, injunction, order, judgment or decree of
any court, administrative agency or other governmental body as a result of the
transactions contemplated hereby. There exists no condition, event or act which
after notice, lapse of time, or both, may constitute a violation or breach of,
or a default under, any of the foregoing.
          (n) Books and Records. The minute books of ABI contain materially
complete and accurate records of all meetings and other corporate actions of
their respective stockholders and directors and committees thereof. The stock
ledgers of ABI are each complete and accurate and reflect all issuances,
transfers, repurchases and cancellations of shares of capital stock of ABI, as
the case may be.
          (o) Absence of Certain Developments. Since the ABI Balance Sheet Date,
ABI has conducted its business in the ordinary course consistent with past
practice and there

10



--------------------------------------------------------------------------------



 



has not been any change in the assets, liabilities, condition (financial or
otherwise), properties, business, operations or prospects of ABI, which change
by itself or in conjunction with all other such changes, whether or not arising
in the ordinary course of business, has had or could be reasonably likely to
have a material adverse effect on the business or operations of ABI.
     4.2 Representations and Warranties of CRG to INTX and the Company. As a
material inducement for INTX to make its Initial Contribution, CRG hereby
represents and warrants to INTX:
          (a) Authority. CRG has all requisite power and authority to transfer
its Transferred Property and make its Initial Contribution to the Company in
exchange for its respective Percentage Interest. The transfer thereof as
contemplated hereby will not (i) violate, conflict with or result in a breach of
any instrument or agreement to which it is a party or which would affect the
Company’s ownership of the CRG Transferred Property, (ii) violate any provisions
of, or result in the breach of CRG’s Memorandum and Articles of Association or
other organizational or constituent documents, or (iii) violate any law,
statute, rule, regulation, judgment, order, permit, license, or decree
applicable to CRG Screening.
          (b) Reserved.
          (c) Title to Transferred Property. CRG is the sole legal and
beneficial owner of its Transferred Property to be contributed to the Company,
and, upon the transfer of its Transferred Property to the Company and except as
otherwise provided for herein, the Company shall have good and marketable title
to that Transferred Property free and clear of any and all liens, security
interests, mortgages, claims, encumbrances, options, rights of first refusal to
purchase or license, or charges or any contractual restrictions of whatever
nature. Without limiting the generality of the foregoing CRG represents and
warrants that the authorized equity capital of Screening consists of 100
ordinary shares, par value £1.00 per share, of which 2 shares are issued and
outstanding (the “Screening Shares”) and that CRG is the legal and beneficial
owner of all of the Screening Shares, free and clear of all Encumbrances and any
third party claims.
          (d) Litigation. There are (i) no audits, inspections, actions, suits,
claims, investigations or legal, administrative or arbitration proceedings
pending or, to the knowledge of CRG, threatened against it or any of its
Affiliates, whether at law or in equity, whether civil or criminal in nature or
whether before or by any federal, state, municipal, or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, which relates to CRG’s Transferred Property, nor, to the knowledge of
CRG, does any basis exist therefor; (ii) no judgments, decrees, injunctions or
orders of any court, tribunal, governmental department, commission, agency,
instrumentality or arbitrator against CRG or any Affiliate of CRG in any way
relating to its Transferred Property; or (iii) no proceedings under any
bankruptcy or insolvency laws against CRG which have not been terminated.
          (e) Compliance; Government Authorization. To CRG’s knowledge, it and
Screening have complied, and are currently in compliance in all material
respects, with all applicable federal, state, territorial and local laws,
ordinances, regulations or orders applicable to Screening (or to the CRG
business of Screening that is the subject of the Hive-down Agreement).

11



--------------------------------------------------------------------------------



 



          (f) Infringement. (i) Screening owns (or will on Closing own) legal
and beneficially, or licenses all necessary rights in and over all Intellectual
Property used by Screening, or otherwise necessary to operate the business of
Screening, (ii) to its knowledge, the operation of the business of Screening
does not infringe, misappropriate or violate the Intellectual Property rights of
any third party, (iii) to its knowledge, no third party is infringing on any
Intellectual Property owned or exclusively licensed to Screening, (iv) the
Company will be able to use and exercise the Intellectual Property used by
Screening after the Closing to the same extent used by Screening prior to the
Closing and the consummation of the transactions contemplated hereunder will not
restrict, inhibit or impair such rights, and (v) the Intellectual Property
licensed under the CRG License Agreement is valid and enforceable, and all
maintenance and registration fees in connection therewith have been timely made.
          (g) Financial Statements. CRG has delivered to INTX copies of the
unaudited balance sheet of the business division of CRG which is subject to the
Hive-down Agreement as at March 31, 2006 (the “Screening Balance Sheet Date”)
and the related unaudited profit and loss account for the period then ended and
for the period ended April 30, 2006 (such statements, including the related
notes and schedules thereto are referred to herein as the “Screening Financial
Statements”). CRG will provide the April 30, 2006 Screening balance sheet to
INTX by no later than May 18, 2006. The Screening Financial Statements have been
(and the April 30 balance sheet of Screening will be) prepared in accordance
with UK GAAP consistently applied and present fairly in all material respects
the financial position, results of operations and cash flows of Screening as of
the date and for the period indicated therein. Nothing has come to the attention
of CRG since such respective dates that would indicate that such Screening
Financial Statements are not true and correct in all material respects as of the
date thereof. Furthermore, an unaudited balance sheet of Screening as at the
date of Closing prepared on the same basis as the Screening Financial Statements
will reflect an aggregate Tangible Net Book Value of US$4.4m. For these
purposes, an exchange rate of US$1.80:£1.00 shall be applied.
          (h) Internal Controls. CRG (in respect of the business division of CRG
which is subject to the Hive-down Agreement) and Screening maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
all transactions and dispositions of its assets are accurately and fairly
reflected on its books and records; that all such transaction are executed in
accordance with management’s general or specific authorization; and that all
such transaction are recorded as necessary to permit preparation of its
financial statements in conformity with UK GAAP and to maintain accountability
for its assets.
          (i) Absence of Undisclosed Liabilities. Screening does not have any
liability (whether known or unknown and whether absolute or contingent), except
for (a) liabilities shown on the Screening Financial Statements, (b) liabilities
which have arisen since the Screening Balance Sheet Date in the ordinary course
of business and which have been disclosed in the CRG Disclosure Schedule and
(c) contractual and other liabilities incurred in the ordinary course of
business which are not required by UK GAAP to be reflected on a balance sheet
and which would not, either individually or in the aggregate, have or result in
a material adverse effect on the business

12



--------------------------------------------------------------------------------



 



or operations of Screening. Screening does not have any off-balance sheet
liabilities that are not required by such accounting principles to be so
reflected.
          (j) Taxes. CRG (in respect of the business transferred to Screening)
and Screening have timely filed all Tax returns or reports required pursuant to
applicable law and have timely paid all Taxes or assessments due.
          (k) Insurance. Screening maintains (or CRG maintains on Screening’s
behalf) valid policies of insurance (as set forth in the CRG Disclosure
Schedule) with respect to its properties and business of the kinds and in the
amounts not less that is customarily obtained by corporations of established
reputation engaged in the same or similar business and similarly situated,
including, without limitation, insurance against loss, damage, fire, theft,
public liability and other risks.
          (l) Material Contracts and Obligations. Set forth on the CRG
Disclosure Schedule is a list of all material agreements or commitments of any
nature (whether written or oral) to which Screening is a party or by which it is
bound, including, without limitation, (a) any agreement which requires future
expenditures by Screening in excess of $10,000 or which might result in payments
to Screening in excess of $10,000, (b) any employment and consulting agreements,
employee benefit, bonus, pension, profit-sharing, stock option, stock purchase
and similar plans and arrangements, (c) any distributor, sales representative,
subcontractor or similar agreement, or (d) any other agreement that is material
to the operations, business or finances of Screening. All of such agreements and
contracts are valid, binding and in full force and effect. Neither Screening nor
CRG, as the case may be, is in default of any of its obligations under any of
the agreements or contracts listed on the CRG Disclosure Schedule.
          (m) Compliance; No Breach. CRG (in respect of the business transferred
to Screening) and Screening have, in all material respects, complied with all
laws, regulations and orders applicable to its business and have all material
permits and licenses required thereby. There is no term or provision of any
note, mortgage, indenture, lease, contract, agreement, grant, purchase order or
other instrument to which Screening is a party or by which it is bound, or, to
CRG’s or Screening’s knowledge, of any provision of any state, federal or
foreign judgment, decree, order, statute, rule or regulation applicable to or
binding upon CRG or Screening, which adversely affects Screening or which, so
far as CRG or Screening may now foresee, in the future is reasonably likely to
result in or have a material adverse effect on the business or operations of
Screening. Neither CRG nor Screening is in violation or breach of, or in default
under, any note, indenture, mortgage, lease, contract, grant, purchase order or
other instrument, document or agreement to which Screening is a party or by
which it or any of its property is bound or affected or any ruling, writ,
injunction, order, judgment or decree of any court, administrative agency or
other governmental body as a result of the transactions contemplated hereby.
There exists no condition, event or act which after notice, lapse of time, or
both, may constitute a violation or breach of, or a default under, any of the
foregoing.
          (n) Books and Records. The minute books of CRG (as they relate to the
business division of CRG subject to the Hive-down Agreement) and Screening
contain materially complete and accurate records of all meetings and other
corporate actions of their respective

13



--------------------------------------------------------------------------------



 



stockholders and directors and committees thereof. The stock ledgers of
Screening are each complete and accurate and reflect all issuances, transfers,
repurchases and cancellations of shares of capital stock of Screening.
            (o) Absence of Certain Developments. Since the Screening Balance
Sheet Date, Screening has conducted its business in the ordinary course
consistent with past practice and there has not been any change in the assets,
liabilities, condition (financial or otherwise), properties, business,
operations or prospects of Screening, which change by itself or in conjunction
with all other such changes, whether or not arising in the ordinary course of
business, has had or could be reasonably likely to have a material adverse
effect on the business or operations of Screening.
     4.3 Representations and Warranties of CRG to the Company.
          (a) Data Protection
          Definitions. In this Section 4.3(a):
DPA 1984 means the Data Protection Act 1984; and
DPA 1998 means the Data Protection Act 1998.
               (i) Registration. CRG and Screening:
                    (A) are each duly registered as a data controller under the
DPA 1998 for all purposes for which registration is required in respect of the
business conducted by them prior to the date of this Agreement; and
                    (B) have paid all fees payable in respect of its
notifications under the DPA 1998.
               (ii) Compliance. CRG (as it relates to the business division of
CRG that is subject of the Hive-down Agreement) and Screening have, in relation
to the business conducted by them prior to the date of this Agreement, complied
in all respects with all relevant requirements of the DPA 1984 (at all times
whilst that Act was in force) and with all relevant requirements of the DPA 1998
(including the data protection principles set out in each of those Acts
respectively) and has established the procedures necessary to ensure continued
compliance with such legislation.

14



--------------------------------------------------------------------------------



 



               (iii) Notices and Complaints. Neither CRG (as it relates to the
business division of CRG that is subject of the Hive Down Agreement) nor
Screening has, in relation to the business conducted by CRG or Screening prior
to the date of this Agreement:
                    (A) received any notice (including any enforcement notice),
letter or complaint from the Information Commissioner or any other person
alleging breach by it of the DPA 1984 or the DPA 1998;
                    (B) been the subject of any claim for compensation for loss
or unauthorised disclosure of data;
                    (C) received any notification of an application for
rectification, blocking, erasure or destruction of personal data or been the
subject of any order for the same; or
                    (D) been or is not the subject of any warrant which has been
issued under Schedule 4 of the DPA 1984 or Schedule 9 of the DPA 1998
authorising the Information Commissioner (or any of its officers or servants) to
enter the Premises, and there are no circumstances which exist or which are
likely to give rise to any such notice, claim, notification or warrant being
served given or made.
               (iv) Manual Data. Neither CRG (as it relates to the business
division of CRG that is subject of the Hive Down Agreement) nor Screening is
relying on the transitional exemptions for manual data under Schedule 8 of the
DPA 1998.
               (v) Directive. CRG (as it relates to the business division of CRG
that is subject of the Hive-down Agreement) and Screening have complied with
their respective obligations under the Privacy and Electronic Communications (EC
Directive) Regulations 2003 in respect of the use of electronic communications
(including e-mail, text messaging, fax machines, automated calling systems and
non-automated telephone calls) for direct marketing purposes.
          (b) Adequacy and Sale of Business.
               (i) Adequacy. Subject to the Ancillary Agreements being entered
into, the business undertaking, assets or liabilities which have been the
subject of the Hive-down Agreement are and constitute the whole of the assets,
rights and actions necessary or desirable to undertake the business of Screening
as it is now being undertaken.
               (ii) Sale of Business and Assets. Neither the Hive-down Agreement
nor compliance with the terms of this Agreement nor any Ancillary Agreement
shall:
                    (A) cause the Business to lose the benefit of any right or
privilege Screening presently enjoys;

15



--------------------------------------------------------------------------------



 



                    (B) relieve any person of any obligation to the Business
(whether contractual or otherwise), or enable any person to determine any such
obligation or any right or benefit enjoyed by the Business, or to exercise any
right in respect of the Business;
                    (C) result in any client or supplier of the Business from
ceasing to deal with Screening or to reduce substantially its existing level of
business;
                    (D) result in the Company being required to sell any asset
used or to be used in the Business or any person being entitled to buy any
asset, the result of which in any such case is material to the Business; or
                    (E) result in the creation, imposition, crystallisation or
enforcement of any Encumbrance on any of the assets of the Business.
          (c) Directors, officers and employees. The names of each director and
officer of Screening as at the date of Closing, and his or her position with
Screening are listed in the CRG Disclosure Schedule. No claims for
indemnification or any other UK legislative or other employment related
liability (TUPE or otherwise) by any current or former director, officer or
other employee of Screening (or of CRG with respect to the business division
which is the subject of the Hive-down Agreement) are currently outstanding and,
to the knowledge of CRG and Screening, no basis exists for any such claim for
indemnification or otherwise. All such Directors, officers and employees listed
will, as at the date of Closing, constitute all of the employees necessary for
the proper and efficient operation of the business of Screening as at the date
of Closing. Except as set forth in the CRG Disclosure Schedule, neither CRG
(with respect to the business division which is the subject of the Hive-down
Agreement) nor Screening is a party to, bound by or proposing to introduce in
respect of any such Directors, officers or employees any profit, bonus or other
scheme for the benefit of such individuals, it being understood that any such
profit, bonus or other scheme shall be for the account of CRG and not for that
of the Company. Furthermore, there are no sums owing to or from any such
Director, officer or employee or former employee of CRG (in relation to the
business of Screening) other than reimbursement of expenses, wages for the
current salary period and holiday pay for the current year, and neither CRG nor
Screening has any overdue, undischarged liability to pay to any governmental or
regulatory authority in any jurisdiction any contribution, Tax or other impost
arising in connection with the employment or engagement of any such Directors,
officers or employees.
          (d) Pensions.
               (i) Other than the Control Risks Group Personal Pension Plan
administered by Wolanski & Co, details of the membership of which are contained
in the CRG Disclosure Schedule, none of CRGH, CRG nor Screening has or may have
any obligation (whether or not legally binding) to provide or contribute towards
pension benefits in respect of its past or present officers and employees of the
business division which is the subject of the Hive-down Agreement (“Pensionable
Employees”) and no proposal or announcement has been

16



--------------------------------------------------------------------------------



 



made to any employee or officer of the business division which is the subject of
the Hive-down Agreement about the introduction, continuance, increase or
improvement of, or the payment of a contribution towards, any pension benefit.
               (ii) There are no former schemes which provided any pension
benefit in respect of any past or present officers and employees of CRG (in
relation to the business division which is the subject of the Hive-down
Agreement) or Screening.
               (iii) CRG has facilitated access for its Pensionable Employees to
a designated stakeholder scheme as required by Section 3 of the UK Welfare
Reform and Pensions Act 1999, and such access to, benefits provided under, and
contributions paid to the Control Risks Group Pension Plan in respect of the
Pensionable Employees have complied with all legal requirements.
               (iv) All contributions due to be paid to the Control Risks Group
Pension Plan in respect of the Pensionable Employees have been paid on or before
the due date.
               (v) Neither CRG nor Screening nor any person connected or
associated (within the meaning of the UK Pensions Act 2004) with CRG or
Screening operates or has operated a United Kingdom defined benefits
occupational pension scheme in respect of which the provisions of sections 38 to
56 of the UK Pensions Act 2004 may apply.
          (e) Real property, environment.
               (i) Subject to the terms of the documents under which such
property is held, CRG has now, and Screening will have a valid and subsisting
leasehold estate in and the right to quiet enjoyment of each parcel of real
property leased, utilized and/or operated by Screening as at Closing for the
full term of the leases (including renewal periods) relating thereto. Each such
lease is a legal, valid and binding agreement, enforceable in accordance with
its terms in all material respects, except as such enforceability may be limited
by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws relating to the enforcement of creditors’ rights generally
and by general principles of equity, of CRG and Screening, and there is no, and
neither CRG nor Screening has received notice of any, default (or any condition
or event which, after notice or lapse of time or both, would constitute a
default) thereunder.
               (ii) Neither CRG nor Screening has engaged in any activity in
violation of any law or regulation relating to the environment and/or the
handling, storage, disposal or release of toxic or hazardous materials, nor, so
far as Screening and CRG are aware, is there any fact or circumstance which
could involve Screening in any litigation or liability concerning any such law
or regulation.
          (f) Tangible Personal Property. CRG (relating to the division subject
to the Hive-down Agreement) is now, and Screening will be as at Closing, in
possession

17



--------------------------------------------------------------------------------



 



of and have good and marketable title to, or have valid leasehold interests in
or valid rights under contract to use, free and clear of all Encumbrances, all
tangible personal property to be used by Screening in the conduct of its
business.
          (g) Intellectual Property.
               (i) To CRG’s knowledge, there are no actions or proceedings
pending or threatened, as of the date hereof before any Governmental or
Regulatory Authority (including the United States Patent and Trademark Office or
equivalent authority anywhere in the world) related to any of the Intellectual
Property owned by it in relation to the operation of the division subject to the
Hive-down Agreement nor of Screening or used in its business.
               (ii) Subject to the CRG License Agreement being entered into,
Screening owns or has now or will have as at Closing the rights to use all
Intellectual Property used in its business in its own name as it is now so used
and as it has been previously used as a wholly-owned division of CRG.
               (iii) To the extent of CRG’s knowledge, the employees,
consultants, contractors and customers of CRG relating to the Screening
business, and any other third party with whom CRG has had a legal relationship
do not have any valid claims of ownership or co-ownership of any Intellectual
Property owned by CRG or used in the business of Screening which is subject of
the Hive-down Agreement.
               (iv) To the extent of CRG’s knowledge, to the extent that any
Intellectual Property used or to be used by Screening has been developed or
created by any Person other than Screening who was employed by CRG, Screening
has (or as at Closing will have) obtained ownership of, and is the exclusive
owner of, all such Intellectual Property, free and clear of all Liens or claims
for royalty or payment, by operation of law or by valid assignment of any such
rights.
               (v) CRG has taken all reasonably necessary steps to protect,
confirm and preserve ownership of its Intellectual Property relating to the
business of Screening, except where the failure to so protect and preserve such
Intellectual Property will not have a material adverse effect on Screening.
               (vi) The operation of the business of Screening as previously
conducted as a division of CRG and as expected to be conducted after Closing,
including the design, development, use, import, manufacture and sale of the
products, technology or services (including products, technology or services
currently under development) of Screening, does not (i) infringe any patent,
trademark or copyright or misappropriate any trade secret of any Person, (ii)
(so far as CRG is aware) violate any material term or provision of any license
or contract concerning such Intellectual Property, (iii) violate the rights of
any Person (including rights to privacy or publicity), or (iv) constitute unfair
competition, false advertising, or an unfair trade practice under any law.
Neither Screening nor CRG has received notice from any Person

18



--------------------------------------------------------------------------------



 



claiming that such operation or act, product, technology or service (including
products, technology or services currently under development) of Screening or
the division of CRG subject to the Hive-down Agreement infringes or
misappropriates the Intellectual Property of any Person or constitutes unfair
competition, false advertising or trade practices under any law, including
notice of infringement of third party patent or other Intellectual Property
rights from a potential licensor of such rights.
               (vii) To the knowledge of CRG, no Person is infringing the rights
of Screening or CRG in relation to the business division subject of the
Hive-down Agreement in its Intellectual Property.
          (h) Employees, labor relations. Neither CRG (in relation to the
business division which is subject of the Hive-down Agreement) nor Screening is
nor will be at Closing a party to any collective bargaining agreement or other
contract with any group of employees, labor organization or other representative
of any of the employees of Screening and, to the knowledge of CRG and Screening,
there are no activities or proceedings of any labor union or other party to
organize or represent such employees. CRG (in relation to the business division
which is subject of the Hive-down Agreement) and Screening are in compliance in
all material respects with all laws relating to employment or the workplace,
including, without limitation, provisions relating to wages, hours, collective
bargaining, safety and health, work authorization, equal employment opportunity,
immigration, TUPE, PAYE, national insurance contributions and other benefits and
the withholding of income taxes, unemployment compensation, worker’s
compensation, employee privacy and right to know and social security
contributions or similar provisions applicable in the UK. There are no
unresolved labor controversies (including unresolved grievances and age or other
discrimination claims) between CRG or Screening and Persons employed by or
providing services to Screening as of the date hereof or at Closing.
4.4 Representations and Warranties of INTX to the Company.
          (a) US Privacy Laws. The operation of the business of ABI as currently
conducted, including the design, development, use, import, manufacture and sale
of the products, technology or services (including products, technology or
services currently under development) of ABI, does not, to ABI’s knowledge,
violate the federal Fair Credit Reporting Act, the Driver’s Privacy Protection
Act, the federal Gramm-Leach-Blilely Act or any other state or federal
credit/consumer reporting or privacy laws. Moreover, ABI has not received any
complaint or allegation that any (i) product, technology, service or publication
of ABI, (ii) material published or distributed by ABI, or (iii) conduct or
statement violates the federal Fair Credit Reporting Act, the Driver’s Privacy
Protection Act, the federal Gramm-Leach-Blilely Act or any other state or
federal credit/consumer reporting or privacy laws..

19



--------------------------------------------------------------------------------



 



          (b) Adequacy and Sale of Business.
               (i) Adequacy. This Agreement and the Ancillary Agreements
transfer or provide to ABI all rights, benefits and title necessary or desirable
to undertake its business as it is now being undertaken.
               (ii) Sale of Business and Assets. Compliance with the terms of
this Agreement shall not:
                    (A) cause the Business to lose the benefit of any right or
privilege ABI presently enjoys;
                    (B) relieve any person of any obligation to the Business
(whether contractual or otherwise), or enable any person to determine any such
obligation or any right or benefit enjoyed by the Business, or to exercise any
right in respect of the Business;
                    (C) result in any client or supplier of the Business from
ceasing to deal with ABI or to reduce substantially its existing level of
business;
                    (D) result in the Company being required to sell any asset
used or to be used in the Business or any person being entitled to buy any
asset, the result of which in any such case is material to the Business; or
               (E) result in the creation, imposition, crystallisation or
enforcement of any Encumbrance on any of the assets of the Business.
          (c) Directors, officers and employees. The names of each director and
officer of ABI on the date hereof, and his or her position with ABI are listed
in the INTX Disclosure Schedule. No claims for indemnification by any current or
former director, officer or other employee of ABI are currently outstanding,
and, to the knowledge of INTX and ABI, no basis exists for any such claim for
indemnification.
          (d) Plans; ERISA.
               (i) Each ‘employee benefit plan’ (as such term is defined in the
Employee Retirement Income Security Act of 1974, as amended, and the rules and
regulations promulgated thereunder (‘ERISA’)) of which ABI is a sponsor or
participating employer or to which ABI makes or is required to make
contributions and each health, life or retirement insurance or benefits plan or
arrangement of ABI or to which ABI makes or is required to make contributions
(each of the foregoing being a ‘Plan’) has been maintained and administered, in
all material respects, in accordance with its terms and all applicable laws,
including but not limited to ERISA and the Internal Revenue Code. No Plan is
covered by Title IV of ERISA or Section 412 of the Internal Revenue Code. ABI
has not been a contributing employer to any multi-employer plan as defined in
Section 4001 of ERISA. No action or proceeding (excluding claims for benefits
incurred in the

20



--------------------------------------------------------------------------------



 



ordinary course of Plan activities) has been brought, or to the knowledge of ABI
or INTX, is threatened, against or with respect to any such Plan. All
contributions, reserves or premium payments required to be made or accrued as of
the date hereof to the Plans have been made or accrued. All reports, returns,
forms and notices required to be filed with any Government or Regulatory
Authority or furnished to participants or beneficiaries with respect to the
Plans, by the Internal Revenue Code, ERISA or any other applicable law, have
been so filed and furnished. ABI is not under a legal or contractual obligation
to continue any of the Plans and may terminate any or all of the Plans at any
time in accordance with the terms of the Plans and applicable law without
incurring any liability.
               (ii) Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (i) result in any
payment or increased benefit (including without limitation severance,
unemployment compensation, bonus or otherwise) becoming due to any current or
former director, officer, employee or consultant of ABI under any Plan or
otherwise, (ii) increase any benefits otherwise payable under any Plan, or
(iii) result in the acceleration of the time of payment or vesting of any such
benefits.
          (e) Real property, environment.
               (i) Subject to the terms of the documents under which such
property is held, ABI has a valid and subsisting leasehold estate in and the
right to quiet enjoyment of each parcel of real property leased, utilized and/or
operated by ABI for the full term of the leases (including renewal periods)
relating thereto. Each such lease is a legal, valid and binding agreement,
enforceable in accordance with its terms in all material respects, except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws relating to the
enforcement of creditors’ rights generally and by general principles of equity,
of ABI, and there is no, and ABI not has received notice of any, default (or any
condition or event which, after notice or lapse of time or both, would
constitute a default) thereunder.
               (ii) ABI does not engage in any activity in violation of any law
or regulation relating to the environment and/or the handling, storage, disposal
or release of toxic or hazardous materials, nor, so far as ABI and INTX are
aware, is there any fact or circumstance which could involve ABI in any
litigation or liability concerning any such law or regulation.
          (f) Tangible Personal Property. ABI is in possession of and has good
and marketable title to, or has valid leasehold interests in or valid rights
under contract to use, free and clear of all Encumbrances, all tangible personal
property presently used in the conduct of its business.
          (g) Intellectual Property.
               (i) To INTX’s knowledge, there are no actions or proceedings
pending or threatened, as of the date hereof before any Governmental or
Regulatory Authority

21



--------------------------------------------------------------------------------



 



(including the United States Patent and Trademark Office or equivalent authority
anywhere in the world) related to any of the Intellectual Property owned by ABI
or used in its business.
               (ii) ABI owns or has the rights to use all Intellectual Property
used in its business in its own name as it is now so used.
               (iii) To the extent of INTX’s knowledge, the employees,
consultants, contractors and customers of ABI and any other third party with
whom ABI has had a legal relationship do not have any valid claims of ownership
or co-ownership of any Intellectual Property owned by ABI or used in its
business.
               (iv) To the extent of INTX’s knowledge, to the extent that any
Intellectual Property used by ABI has been developed or created by any Person
other than ABI who was employed by ABI, ABI obtained ownership of, and is the
exclusive owner of, all such Intellectual Property, free and clear of all Liens
or claims for royalty or payment, by operation of law or by valid assignment of
any such rights.
               (v) ABI has taken all reasonably necessary steps to protect,
confirm and preserve ownership of its Intellectual Property, except where the
failure to so protect and preserve such Intellectual Property will not have a
material adverse effect on ABI.
               (vi) ABI has all rights necessary to use the software used in its
business.
               (vii) The operation of the business of ABI as currently
conducted, including the design, development, use, import, manufacture and sale
of the products, technology or services (including products, technology or
services currently under development) of ABI, does not (i) infringe any patent,
trademark or copyright or misappropriate any trade secret of any Person, (ii)
(so far as INTX is aware) violate any material term or provision of any license
or contract concerning such Intellectual Property, (iii) violate the rights of
any Person (including rights to privacy or publicity), or (iv) constitute unfair
competition, false advertising, or an unfair trade practice under any law.
Neither ABI not INTX has received notice from any Person claiming that such
operation or act, product, technology or service (including products, technology
or services currently under development) of ABI infringes or misappropriates the
Intellectual Property of any Person or constitutes unfair competition, false
advertising or trade practices under any law, including notice of infringement
of third party patent or other Intellectual Property rights from a potential
licensor of such rights.
               (viii) To the knowledge of INTX, no Person is infringing the
rights of ABI in its Intellectual Property.
          (h) Employees, labor relations. ABI is not a party to any collective
bargaining agreement or other contract with any group of employees, labor
organization or other representative of any of the employees of ABI and, to the
knowledge of INTX and ABI, there are no

22



--------------------------------------------------------------------------------



 



activities or proceedings of any labor union or other party to organize or
represent such employees. ABI is in compliance in all material respects with all
laws relating to employment or the workplace, including, without limitation,
provisions relating to wages, hours, collective bargaining, safety and health,
work authorization, equal employment opportunity, immigration and the
withholding of income taxes, unemployment compensation, worker’s compensation,
employee privacy and right to know and social security contributions. There are
no unresolved labor controversies (including unresolved grievances and age or
other discrimination claims) between ABI and Persons employed by or providing
services to ABI.
     4.5 Investment Representations. Each of the Parties acknowledge that the
Company is relying on such Party’s representations made below in issuing the
Units. Accordingly, CRG and INTX represent and warrant as follows:
          (a) Each Party acknowledges that investment in the Company involves a
substantial degree of risk and is suitable only for persons with adequate means
who have no need for liquidity in their investments;
          (b) Each Party acknowledges that no market for the Units of the
Company exists nor is anticipated to develop and that, therefore, investment in
the Company will not be liquid;
          (c) Each Party has knowledge and experience in financial and business
matters and is capable of evaluating the merits and risks of an investment in
the Units of the Company and the suitability of the Units as an investment for
such Party; and
          (d) Each Party is acquiring the Units for investment and has no
present intention to sell or otherwise transfer the Units; such Party has
adequate means for providing for its current needs in any foreseeable
contingency; and such Party has no need to sell the Units in the foreseeable
future.
     4.6 Investigation. It shall be no defense to an action for breach of this
Agreement that the Parties or their agents have (or have not) made
investigations into the affairs of the other Party nor that the Party making
such misrepresentation could not have known of the misrepresentation or breach
of warranty. Damages for breach of a representation or warranty or other
provision of this Agreement shall not be diminished by alleged tax savings
resulting to the complaining party as a result of the loss complained of.
     4.7 Disclosures. The representations and warranties made or contained in
this Agreement and the schedules hereto (including, without limitation, those
made in the Hive-down Agreement and any Ancillary Agreement) and the
certificates and statements executed or delivered in connection herewith or
therewith and all other information provided in writing by one Party to the
other, each having conducted due inquiry into all relevant matters, to any party
in connection with the transactions contemplated hereby, do not and shall not
contain any untrue statement of a material fact and do not and shall not omit to
state a material fact required to be stated herein or therein or necessary in
order to make such representations, warranties or other material fact not
misleading in light of the circumstances in which they were made or delivered.
There is no material fact directly

23



--------------------------------------------------------------------------------



 



relating to the assets, liabilities, business, operations, condition (financial
or otherwise) or prospects of a Party or their respective Subsidiary being
contributed to the Company hereunder (including any competitive developments
other than facts which relate to general economic or industry trends or
conditions) that materially adversely affects the same.
     4.8 Indemnity. The representations and warranties given pursuant to this
ARTICLE IV shall be given on an indemnity basis, as set forth in Section 12.14.
     4.9 Limitations.
          (a) A Party shall not be liable for a breach of a representation or a
warranty hereunder:
               (i) unless the amount of the claim (or a series of connected
claims) thereunder shall exceed $10,000;
               (ii) unless the amount of all claims (or series of connected
claims) exceeding $10,000 shall, when taken together, exceed $50,000 in which
case the whole amount shall be recoverable; or
               (iii) where the relevant Party has notified the other and the
Company of an exception to such representation or warranty in its Disclosure
Schedule (either at signing or as at Closing).
          (b) A Party shall not be liable for a breach of a representation or
warranty hereunder unless notice in writing of such claim has been received in
writing, in reasonable detail, in the case of a representation or warranty
(except as provided in Section 4.9(d) below), within the period of eighteen
(18) months after the date of Closing.
          (c) Except as provided in Section 4.9(d) below, the aggregate
liability of INTX for all breaches of representations or warranties hereunder
shall not exceed $6,000,000 and the aggregate liability of CRG for all breaches
of representations or warranties hereunder shall not exceed $4,000,000.
          (d) The duration and amount limitations set forth in this Section 4.9
shall not apply:
               (i) to claims relating to or arising from fraud, willful
misconduct or willful concealment by a Party, its agents or its advisers; or
               (ii) representations and warranties set out in Sections 4.1(a),
(c), (j); Section 4.2(a), (c), (j); Section 4.3(a), (b), (d); Section 4.4(a),
(b), (d), nor, for the avoidance of doubt, to the provisions of Sections 4.10
and 4.11 below.

24



--------------------------------------------------------------------------------



 



     4.10 Employees and Pensions.
          (a) CRG shall indemnify the Company for itself (and on behalf of
Screening) from and against any Losses arising out of:
               (i) the employment of any CRG or Screening employees (for
purposes of this Section 4.10, Employee) at any time up to and including the
Hive-down Completion by CRG or one of its wholly-owned subsidiaries (including
any amounts agreed or determined to be paid to any Employee (whether in contract
or in tort) by way of a remedy for unfair dismissal, redundancy, sex or race
discrimination or other breach of any contract, statute or employment regulation
in respect of his employment prior to the Hive-down Completion);
               (ii) the termination of the employment of any person up to and
including the Hive-down Completion, who was formerly assigned to the business of
CRG which is the subject of the Hive-down Agreement;
               (iii) the termination of the employment of any person who is not
an Employee and who claims to be an employee of Screening by reason of the
Transfer Regulations;
               (iv) the alteration of any of the terms of employment or
engagement of any of the Employees (whether such alteration took effect prior to
or following the Hive Down Completion);
               (v) any failure by CRG or any person within its control to inform
and/or consult the representatives of the Employees under Regulation 13 and 14
of the Transfer Regulations before the transfer of their employment to
Screening, including any failure by CRG or any person within its control to
notify Screening under Regulation 11 of the Transfer Regulations;
               (vi) any failure to perform and discharge all obligations toward
the Employees for the period up to and including the Hive-down Completion
(including but not limited to paying all remuneration, National Insurance,
accrued holiday pay and other benefits and amounts agreed or determined to be
paid to any Employee, whether in contract or in tort, or by way of remedy for
unfair dismissal, redundancy, sex or race discrimination or other statutory
breach in respect of his employment up to and including the Hive-down
Completion) and any failure by Screening to perform and discharge for its own
account all obligations towards the Employees (other than any Employee who
lawfully opts out of the transfer).
          (b) CRG shall procure that Screening is given the benefit of CRG’s
employment liability insurance policy in relation to the Employees in respect of
the period of employment up to and including the Hive-down Completion.
          (c) For the avoidance of doubt, CRG shall remain responsible for the
payment to employees of Screening of end of year (March 31, 2006) bonuses in an
aggregate sum

25



--------------------------------------------------------------------------------



 



expected to equal approximately £166,162 and shall indemnify INTX, Screening and
the Company in respect of any liability in relation thereto.
     4.11 Mitigation of Screening De-Grouping Charge.
          (a) The Parties will procure that Screening will make the necessary
claims in its relevant tax returns for merger relief pursuant to Section 181
TCGA and paragraph 62 of Schedule 29 Finance Act 2002 to apply in the UK.
          (b) If Section 181 TCGA does not apply to provide exemption from a
de-grouping charge arising in Screening under section 179 TCGA in respect of the
transfer to it of any of the Tangible Assets, CRG shall at the written request
of any of INTX, the Company or Screening enter into an election with Screening
under Section 179A TCGA (within the time limit specified therein) in respect of
each Tangible Asset, the transfer of which has given rise to that de-grouping
charge.
          (c) If paragraph 62 of Schedule 29 to the UK Finance Act 2002 does not
apply to provide exemption from a de-grouping charge arising in Screening under
paragraph 58 of Schedule 29 to the UK Finance Act 2002 in respect of the
transfer to it of any of the Intangible Assets, CRG shall at the written request
of any of INTX, the Company or Screening enter into an election under paragraph
66 of Schedule 29 to the UK Finance Act 2002 (within the time limit specified
therein) in respect of each Intangible Asset the transfer of which has given
rise to that de-grouping charge.
          (d) CRG shall indemnify Screening for any reasonable costs or expenses
incurred by it in relation to the taking of any action above or in taking or
defending any action in relation thereto.
ARTICLE V
BUSINESS PLANS
     5.1 Initial Business Plan. The initial business plan and operating budget
for the Company has been prepared jointly by the Parties and has been
electronically acknowledged as being in agreed terms by Messrs. Andrews
(ABI) and Conyngham (Screening) and is hereby agreed to be the Company’s
2006/2007 Business Plan.
     5.2 Subsequent Business Plans. The Board of Managers, in conjunction with
the Company’s management, shall prepare and approve an updated business plan and
operating budget for the Company (the “Business Plan”) covering the next fiscal
year to serve as guidance for the operations of the Company. In the event that
an updated Business Plan is not agreed upon within the period required, the
prior Business Plan shall remain in effect until such time as the an updated
Business Plan is approved by the Board of Managers.

26



--------------------------------------------------------------------------------



 



ARTICLE VI
RESTRICTIONS ON TRANSFER
     6.1 Restrictions on Transfer. No Party shall Transfer or provide an
Encumbrance over all or any part of the rights in its ownership interest in the
Company. Absent prior written approval from the other Party hereto, neither
Party shall Transfer Units of the Company except in accordance with the
provisions of this Agreement and (save where it conflicts with the provision of
this Agreement) the LLC Agreement.
     6.2 Transfers in Violation of Agreement. Any Transfer or attempted Transfer
of any Units in violation of any provision of this Agreement or (save where it
conflicts with the provision of this Agreement) the LLC Agreement shall be void,
and the Company shall not record such Transfer on its books treat any purported
transferee of such ownership interest as the owner of such ownership interest
for any purpose.
     6.3 Appraisal.
          (a) At any time after the fifth (5th) anniversary of the Closing,
either INTX or CRG may, at its sole cost and expense (save in the event of a
funding default pursuant to Section 2.4 above, the non-defaulting Party may
require, at the sole cost and expense of the Non-Contributing Party), request a
fair market value appraisal of the Units and of the Company, such appraisal to
be conducted in accordance with the provisions of this Section 6.3. In
undertaking the appraisal, the Appraiser (as defined below) shall be required to
value the Company, acting as an expert, not as an arbitrator, in a manner that
takes into account (solely for transfers of Units held by CRG or in a funding
default by CRG) any diminution in value to the Company due to the loss of the
CRG branding if then being employed by the Company and the loss of the
then-existing distribution capabilities of the Company being undertaken by CRG
pursuant to the terms of the CRG Marketing Agreement with Parties hereto hereby
confirming that the Appraiser’s factoring into such appraisal is consistent with
the concept of “fair market value” for all purposes hereunder. Following receipt
of such appraisal pursuant to the terms hereof, the Parties agree to meet and
collectively discuss the possibility of a buy/sell arrangement between the
Parties. If the Parties cannot agree on terms of such a transaction, either
Party will be at liberty to utilize the Appraiser’s valuation in connection with
a sale to a third party purchaser, subject to the Right of First Refusal set
forth in Section 6.4, and the Tag-Along and Drag-Along rights set forth in
Section 6.5 and 6.6 below, with such appraisal also available for use with
respect to the procedure detailed in Section 2.4 above.
          (b) The Parties hereto shall either mutually agree upon a single
appraiser (the “Appraiser”) who will conduct the appraisal, or, if the Parties
cannot so agree within ten (10) days after written notice by one Party to the
other for a determination of the fair market value by agreement of the Parties,
then the appraisal shall be conducted by three qualified appraisers (being one
of an internationally recognized banker, accountant or business valuation
specialist), one of whom shall be selected by INTX, one of whom shall be
selected by CRG and the third of whom shall be selected by the other two
appraisers. In the event that either Party has failed to appoint an appraiser
within seven (7) days after notice of the appointment of the first appraiser by
either INTX or CRG, as applicable, the first appraiser shall proceed to make the

27



--------------------------------------------------------------------------------



 



appraisal alone, and such appraiser’s appraisal shall be final and binding upon
the Parties. If, within five (5) days after appointment of a second appraiser,
the two appraisers appointed by INTX and CRG are unable to agree upon the
appointment of a third appraiser, they shall give INTX and CRG written notice of
such failure to agree, and, if within five (5) days after such notice, INTX and
CRG fail to agree upon the selection of a third appraiser, then during the next
five (5) days either INTX or CRG, upon written notice to the other, may apply to
the American Arbitration Association for such appointment. In the event of the
inability of any appraiser to act, a new appraiser shall be appointed in his
place within five (5) days, such appointment to be made in the same manner as
hereinabove provided for the appointment of the appraiser who is being replaced.
          (c) The Appraiser or the appraisers shall complete the appraisal
within thirty (30) days of the selection of the last of them to be appointed,
and the appraised fair market value (consistent with the valuation principles
set forth in Section 6.3(a) above) shall be (i) the value determined by the
Appraiser; or (ii) the value determined by the sole appraiser if no second
appraiser was appointed or if the second appraiser fails to act; or (iii) if
three appraisers are appointed, the value determined by a majority of the
appraisers; provided, however, that if a majority of the appraisers are unable
to set the value within the stipulated period of time, each of the appraisers
shall make his own appraisal and the value shall be determined as follows:
(x) if the low appraisal is less than ten percent (10%) lower than the middle
appraisal and the high appraisal is less than ten percent (10%) higher than the
middle appraisal, the appraised value shall equal the average of the values
determined by the three appraisals; (y) if the low appraisal is more than ten
percent (10%) lower than the middle appraisal and the high appraisal is more
than ten percent (10%) higher than the middle appraisal, the low and the high
appraisals shall be disregarded and the middle appraisal shall be the appraised
value; or (z) if only one appraisal is more than ten percent (10%) higher or
lower than the middle appraisal, such appraisal shall be disregarded and the
appraised value shall equal the average of the values determined by the
remaining two appraisals.
          (d) Both Parties hereby agree to make available to any Appraiser all
of the books and records of ABI, Screening and the Company and such other
information as such Appraiser shall reasonably request in order to make any fair
market value determinations hereunder. Except as otherwise provided herein, the
expenses of any appraisal conducted in accordance with this Section 6.3 shall be
borne, as to each Appraiser, by the Party appointing such Appraiser, except that
if the single Appraiser is agreed upon, or if there be three Appraisers, the
expenses of such Appraiser or third Appraiser shall be borne and paid equally by
INTX and CRG.
     6.4 Rights of First Refusal.
          (a) Subject to Section 11.6 of the LLC Agreement and as provided in
Section 6.1, neither Party shall Transfer any of such Party’s Units of the
Company for a period of five (5) years from the date of Closing. Thereafter,
neither Party may Transfer such Units unless such Party has received a bona fide
written offer from a prospective third-party purchaser (a “Third Party”) to
purchase such Units (a

28



--------------------------------------------------------------------------------



 



“Third Party Offer”) and has first offered such Units to the other Party in
accordance with the provisions of this Section 6.4.
          (b) If a Party has received a Third Party Offer for any or all of such
Party’s Units, before accepting such offer, such Party (hereinafter referred to
as the “Selling Party”) shall first offer such Units proposed to be transferred
to the other Party (the “Receiving Party”) in accordance with and subject to the
limitations of this Agreement. Such offer shall be made by a written offer
notice (the “Offer Notice”), which shall be accompanied by a copy of the Third
Party Offer. The Receiving Party shall have ninety (90) days after the receipt
of the Offer Notice within which to elect to purchase any or all of the Units so
offered. In the event that the Receiving Party shall elect to make such
purchase, the purchase price for such Units shall be the same as, and on the
same terms and conditions as, the Third Party Offer (or if the Third Party Offer
provides for consideration not practically attainable by the Receiving Party,
then for consideration and upon the terms and conditions substantially
equivalent to those provided in the Third Party Offer). Such election shall be
made by a written notice of election given to the Selling Party and shall
specify the number of Units the Receiving Party desires to purchase. In such
notice of election, the Receiving Party shall fix a closing date for the
purchase which shall be not more than ninety (90) days after the expiration of
such initial 90-day period (the “closing date”).
          (c) If the Receiving Party shall fail to notify the Selling Party of
its election to purchase such Units so offered within such 90-day period, or
shall elect to purchase less than all of the Units so offered, or shall fail to
complete the purchase of such Units on the closing date, then in any such event
the Selling Party shall be free for a period of ninety (90) days after the last
date for such election, or after the date on which the closing of the purchase
does not occur, to sell such unpurchased Units to the Third Party for a price
and on other terms and conditions no more favorable to such Third Party than
were available to the Receiving Party hereunder; provided, however, that in the
event of any such sale, such Units so sold to the Third Party shall be subject
to this Agreement and the LLC Agreement and, as a condition of the validity of
such sale, the Third Party shall be required to join in and execute and deliver
a counterpart of this Agreement and the LLC Agreement as an additional party
hereto. If such unpurchased Units are not so sold by the Selling Party within
such ninety (90) day period, all rights of the Selling Party to transfer such
shares to the Third Party pursuant to the Third Party Offer (and free from the
foregoing restrictions) shall thereupon terminate.
          (d) On the specified closing date, the Selling Party shall deliver to
the Receiving Party the certificate or certificates evidencing the Units which
the Receiving Party elected to purchase, properly endorsed for transfer, and
bearing any necessary documentary stamps and accompanied by such certificates of
authority, tax releases, consents to transfer or other instruments or evidences
of title of the Selling Party as may be reasonably required by the Receiving
Party, and Receiving Party shall pay to the Selling Party the purchase price (or
if the consideration is not practically attainable as aforesaid, then the
equivalent thereof) for the Units being purchased.

29



--------------------------------------------------------------------------------



 



          (e) Notwithstanding the foregoing, if it is a condition of the Third
Party Offer to purchase a Selling Party’s Units that such Third Party will not
purchase less than the total, or a specified minimum number of Units owned by a
Selling Party at the time of the Third Party Offer, then in order to exercise
the foregoing purchase right, the Receiving Party must purchase in the aggregate
either (i) all of the Units offered by a Selling Party or (ii) no more than that
number of Units which, when deducted from the total number of Units being
offered by a Selling Party, results in the minimum number of shares specified in
the Third Party Offer remaining available for purchase by such Third Party.
Otherwise, the offer by a Selling Party shall be deemed to have been completely
rejected by the Receiving Party.
          (f) Any purported transfer or encumbrance in violation of any
provision of this Agreement shall be void and ineffectual, and shall not operate
to transfer any interest or title to the purported transferee.
     6.5 Tag-Along Right.
          (a) If at any time and from time to time where a Transfer is otherwise
permitted in this Agreement, a Party desires to Transfer all or a part of its
Units to a third party (the "Tag-Selling Party”), the other Party hereto shall
have the right to participate in such proposed sale subject to the terms and
conditions herein.
          (b) Upon receipt of a notice of sale setting forth the material terms
and conditions of such proposed Transfer (the “Tag-Along Notice”), the Party
receiving such Tag-Along Notice shall have a ninety (90) day period (the “Option
Period”) in which to elect either to exercise its rights under Section 6.4 or to
sell Units in the transaction by sending a notice in writing to the Selling
Party during the Option Period (a “Tag-Participating Party”) advising the
Tag-Selling Party of the number of Units it desires to sell in such transaction
and the Tag-Participating Party shall have the right to sell, at the same price
and on the same terms as the Tag-Selling Party, an amount of Units equal to the
Units the third party proposes to purchase multiplied by a fraction, the
numerator of which shall be the number of Units held by such Tag-Participating
Party, and the denominator of which shall be the aggregate number of Units
proposed to be sold by the Tag-Selling Party and the Tag-Participating Party
exercising its rights under this Section 6.5.
          (c) If the Tag-Participating Party does not elect to sell the full
number of Units which it is entitled to sell pursuant to this Section 6.5, the
Tag-Selling Party shall be entitled to sell to the proposed purchaser, according
to the terms set forth in the Tag-Along Notice, that number of its own Units
which equals the difference between the number of Units desired to be purchased
by the proposed purchaser and the number of Units the Tag-Participating Party is
entitled to sell pursuant to this Section 6.5.
     6.6 Drag-Along Right.
          (a) Subject at all times to the provisions of Section 6.4 relating to
Rights of First Refusal, in the event that the holders representing at least
thirty five percent (35%) of the then-outstanding Units (the “Control Group”)
wish, where a transfer is otherwise

30



--------------------------------------------------------------------------------



 



permitted in this Agreement (and for the avoidance of doubt, not prior to the
fifth (5th) anniversary hereof), to Transfer in a bona fide arm’s length sale
all of the Units then owned by them to any Person who is not an Affiliate of any
member of the Control Group (the “Proposed Transferee”), the Control Group shall
have the right (the “Drag Along Right”) to require all of the other Unitholders
to sell to the Proposed Transferee all, and not part only, of the Units then
owned by such Unitholders for the same per share consideration to be received by
the Control Group (such transaction referred to in this Agreement as a “Drag
Along Sale”); provided, however, that the provisions of this Section 6.6 shall
not be available to any Party hereto to the extent such Party has failed to
timely fund a required capital call made by the Board of Managers of the Company
(subject to the Minority Protection Rights) and such funding failure shall not
have been cured by the defaulting Party under the terms of the Agreement.
          (b) Each Unitholder agrees with respect to all Units that he/she/it
holds and any other Company securities over which such Unitholder otherwise
exercises dispositive power:
               (i) in the event such transaction requires the approval of
Unitholders, if the matter is to be brought to a vote at a Unitholder meeting,
to be present, in person or by proxy, as a holder of Units, at all such meetings
and be counted for the purposes of determining the presence of a quorum at such
meetings; and to vote or cause to be voted all Units in favor of such Drag Along
Sale and in opposition of any and all other proposals that could reasonably be
expected to delay or impair the ability of the Company to consummate such Drag
Along Sale;
               (ii) in the event that the Drag Along Sale is to be effected by
the sale of Units held by the Control Group without the need for Unitholder
approval, each Unitholder agrees to sell all Units of the Company held by such
Unitholder to the Proposed Transferee, for the same per-Unit consideration and
on the same terms and conditions as the Control Group;
               (iii) to refrain from exercising any dissenters’ rights or rights
of appraisal under applicable law at any time with respect to such Drag Along
Sale, provided it is conducted in accordance with this Section 6.6; and
               (iv) to execute and deliver all related documentation and take
such other action in support of the Drag Along Sale as shall be reasonably
requested by the Company or the Control Group.
          (c) If a Party to this Agreement fails or refuses to vote or sell his,
her or its Units as required by, or votes his, her or its Units in contravention
of this Section 6.6, then such Party hereby grants to the Chairman and Secretary
of the Company an irrevocable proxy coupled with an interest to vote such Units
in accordance with this Section 6.6, and hereby appoints the Chairman and
Secretary and each of them acting singly, as his, her or its attorney in fact,
to sell such Units in accordance with the terms of this Section 6.6.
          (d) To exercise a Drag Along Right, the Control Group shall give each
Unitholder a written notice (the “Drag Along Notice”) containing (i) the name
and address of the Proposed Transferee, and (ii) the proposed purchase price,
terms of payment and other

31



--------------------------------------------------------------------------------



 



material terms and conditions of the Proposed Transferee’s offer. Each
Unitholder shall thereafter be obligated to sell its Units subject to such Drag
Along Notice, provided that the sale to the Proposed Transferee is consummated
within one hundred and eighty (180) days of delivery of the Drag Along Notice.
If the sale is not consummated within such 180-day period, then each Unitholder
shall no longer be obligated to sell such Unitholder’s Units pursuant to that
specific Drag Along Right, but each Unitholder’s Units shall remain subject to
the provisions of this Section 6.6.
          (e) Notwithstanding the provisions set forth in this Section 6.6, the
obligation of any Unitholder to take any action whatsoever including without
prejudice to the generality of the foregoing (i) voting all Units held by it in
favor of the Drag Along Sale; (ii) selling or transferring pursuant to such
transaction all of its Units in the Company; and (iii) the timely delivery of
documents and instruments as may be required by Section 6.6 shall be subject to
the satisfaction of each of the following conditions:
               (i) The only representations, warranties or indemnities that any
Unitholder shall be required to make in connection with a Drag Along Sale are
representations, warranties or indemnities with respect to (i) its own ownership
of the Company’s Units to be sold by it and its ability to convey title thereto
free and clear of liens, encumbrances or adverse claims; (ii) its power and
authority to enter into and execute the relevant agreements; (iii) the ability
to obtain the requisite consents and waivers for a proposed Drag Along Sale; and
(iv)no existing or pending claims against it that would affect such Unitholder’s
ability to consummate a Drag Along Sale (the “Required Obligations”). The
Required Obligations shall be in the same form for all Unitholders of the
Company and shall be given by each Unitholder on a several but not joint basis
only. Notwithstanding any other provisions of this subsection (aa) the maximum
aggregate liability of any Unitholder shall be limited to the amount of
consideration actually received in cleared funds by such Unitholder.
               (ii) No Unitholder shall be required to agree to any covenants
other than reasonable covenants regarding confidentiality, publicity and other
customary post-closing covenants.
               (iii) Upon the consummation of a Drag Along Sale, all of the
holders of the Company’s Units will receive the same form and amount of
consideration per Unit. If any Unitholders are given an option as to the form
and amount of consideration to be received, all Unitholders will be given the
same option. In addition, no Unitholder shall be required to accept
consideration in a Drag Along Sale other than cash and/or freely-tradeable
equity securities (if US securities registered under the Securities Exchange Act
of 1934) listed on the New York or American Stock Exchange, the NASDAQ National
Market, or the Official List of the UK Listing Authority, or other
internationally recognized stock exchange.
               (iv) No Unitholder shall be obligated to incur any out of pocket
expenditure prior to the completion of the Drag Along Sale and shall not be
obligated to pay any expenses incurred in connection with a Drag Along Sale,
except its pro rata share of costs reasonably incurred for the benefit of all of
the Unitholders.

32



--------------------------------------------------------------------------------



 



ARTICLE VII
MANAGEMENT OF THE VENTURE
     7.1 Board of Managers. Initially, the Company shall have five (5) persons
on its Board of Managers (the “Board of Managers”). CRG shall have the right to
designate two (2) managers (the “Managers”) to the Board of Managers and INTX
shall have the right to designate three (3) Managers. Meetings of the Board of
Managers shall be conducted as provided in the LLC Agreement, with the Board of
Managers acting by simple majority vote except for matters specifically reserved
as Minority Protection Rights. The first members of the Board of Managers shall
be:

     
 
  Mr. Michael Stanfield (Chairman)
 
   
 
  Mr. Chris Andrews
 
   
 
  Mr. John Casey
 
   
 
  Mr. John Conyngham
 
   
 
  Mr. Mike Horner

     7.2 Committees. Pursuant to the terms of the LLC Agreement, the Board of
Managers may, by resolution passed by the approval of the Board of Managers,
designate one or more committees, each such committee to consist of one or more
of the Managers of the Company. Every committee shall include at least one
Manager designated by each of INTX and CRG.
     7.3 Management of the Company; Minority Protection Rights.
          (a) As provided for in the LLC Agreement, the Board of Managers shall,
subject only to the Minority Protection Rights set forth below and the terms and
conditions of the INTX Management and Services Agreement, determine the policies
of the Company and direct the Company’s overall management as specified in this
Agreement. Unless otherwise provided for by this Agreement, all actions by the
Company shall require the simple majority approval of the Board of Managers.
          (b) The following minority protection rights (the “Minority Protection
Rights”) shall apply in respect of the Company and the Subsidiaries such that
the Board of Managers may not effect such actions without written approval of
both Parties:
               1. Change in Scope or Nature of the Business. The entry into a
business that is unrelated to or inconsistent with the Business of the Company.
               2. Sale or Other Disposition of the Business. Except as otherwise
provided herein, the sale, assignment, lease or other disposition of all or
substantially all

33



--------------------------------------------------------------------------------



 



of the assets and properties of the Company or any Subsidiary, whether by
merger, consolidation, asset disposition or otherwise.
               3. Amendment to LLC Agreement. Any amendment or modification of
or to the LLC Agreement, except for amendments that are expressly contemplated
by this Agreement or in the LLC Agreement.
               4. Ownership of Screening/ABI. Except as otherwise provided
herein, the taking of any action that would cause Screening to be other than
wholly-owned by the Company or the taking of any action that would cause ABI to
be other than wholly-owned by the Company.
               5. Admission of New Members. The taking of any action (other than
otherwise permitted pursuant to this Agreement) that would admit any person or
entity as a new Member of the Company, other than CRG, INTX and their respective
Affiliates and permitted assigns.
               6. Incurrence of Recourse Debt. The incurrence, including by way
of refinancing, of any debt by the Company or any Subsidiary that is other than
the best then available financing that is wholly non-recourse to both Parties
and each of their respective Affiliates.
               7. Dissolution/Bankruptcy. The dissolution of the Company or the
taking of any action which could result in the Bankruptcy of the Company or any
Subsidiary.
               8. Additional Reserve Matters. The taking of any of the following
actions by the Company or any Subsidiary (with the Parties acknowledging and
agreeing that Company shall have the right, at its sole discretion and acting
through the Board of Managers, pursuant to the terms of the INTX Management and
Services Agreement, or otherwise, to incur such obligations for the account of
the Company within such parameters):
                    (a) Any acquisition (or combination of acquisitions) of a
business or corporate entity or interest therein in excess of $10 million during
a rolling 15 month period; or
                    (b) The incurring of an aggregate amount in excess of
$2 million capital expenditures (including capital leases) during any calendar
year; or
                    (c) The borrowing of an aggregate amount in excess of
$5 million of non-recourse debt for any business purpose during a rolling
15 month period; or
                    (d) Capital calls for the purchase of additional Units of
the Company in an amount in excess of $6 million during a rolling 15 month
period; or
                    (e) Material amendment of the dividend policy previously
adopted; or

34



--------------------------------------------------------------------------------



 



                    (f) The hiring or firing of any of the Chairman, CEO, COO or
CFO of the Company without prior consultation of both Parties; and further, in
the event of any vote by CRG’s representatives on the Board of Managers against
a proposed new CEO, the respective CEOs of CRG and INTX will confer and engage
in good faith and reasonable efforts to resolve such disagreement.
     7.4 Deadlock. In the unlikely event that the Board of Managers becomes
deadlocked over, or because of a lack of a quorum (as defined in the LLC
Agreement) is unable to act upon, a particular matter, then the Members shall
negotiate in good faith to resolve the dispute. If such negotiations are not
successful and if requested by either Party within ten (10) days thereafter, the
Parties shall submit the matter in dispute to the chief executive officer of CRG
(or the appropriate senior executive at CRG) and the chief executive officer of
INTX (or the appropriate senior executive of INTX) for their review and
resolution in such manner as they deem necessary or appropriate. The Board of
Managers will be bound by any resolution reached by the officers to whom such
matter is submitted. In the event the chief executive officers of each Party
cannot resolve the dispute submitted to them in a reasonable matter of time,
then either Party may require such dispute be resolved in accordance with the
dispute resolution provision of Article XI hereof.
     7.5 Access. Each Party agrees to provide the other reasonable access to the
operations of the Company, including access to the facilities of either Party in
the event the Company is conducting its Business activities on location at
either an INTX or CRG facility or the facilities of any of their respective
Affiliates. In the event that an employee, consultant, agent or independent
contractor of a Party is seconded to or is performing work on behalf of the
Venture and works in the facilities of the other Party (or an Affiliate
thereof), then such employee, consultant agent or independent contractor shall
execute a confidentiality agreement, in the customary form, as determined by the
Board of Managers.
     7.6 Management of ABI, Screening. The Parties shall procure that the boards
of directors or managers of each of ABI, Screening and other subsidiaries of the
Company from time to time shall be constituted in a similar form as the Board of
Managers of the Company provided that it is specifically agreed that Angus Sim
may be appointed to the Board of Screening.

35



--------------------------------------------------------------------------------



 



ARTICLE VIII
FINANCIAL POLICIES
     8.1 Distributions. Except for Tax Distributions as provided for in the LLC
Agreement, it is the desire of the Parties that the Company declare and pay out
any distributions only with the approval of the Board of Managers acting in
their sole discretion, provided that no distributions may be declared or paid
until the repayment of all debt obligations of any Subsidiary (other than bank
overdrafts or similar trade credit in the ordinary course of business) or the
replacement of such debt by a short-term marketable security satisfactory to the
relevant creditor. To the extent the Board of Managers determines that such
earnings are not needed to finance future growth or otherwise, it will consider
distributions in an amount equal to one-third (1/3rd) of excess cash flow, such
amount, if any, to be distributed to the Members in accordance with their
then-existing Percentage Interests.
     8.2 Loans. In the event that the Board of Managers decides to obtain loans
from third parties in order to finance investments in fixed assets and/or to
fund working capital requirements, the Parties agree to use their reasonable
best efforts to assist the Company in obtaining such loans. Such best efforts
commitment on each Party’s part shall not imply a willingness nor an obligation
on the part of either Party to guarantee, jointly or severally, any such loans
from third parties.
     8.3 Use of Cash. The Company will hold cash, securities and non-operating
assets sufficient for current and future ongoing operations. Cash of the Company
received from the conduct of the business shall be applied as follows:
          (a) First, to the payment of all operating expenses or debt
obligations relating to the Business and all debt obligations of any Subsidiary
in accordance with the priority of payment thereof as determined by the Board of
Managers;
          (b) Second, to the establishment of reasonable reserves for future
operating expenses and growth of the Company (including acquisitions), as
determined by the Board of Managers; and
          (c) Third, upon approval of the Board of Managers and pursuant to the
terms of the LLC Agreement, to the Parties in accordance with their respective
Percentage Interests in the Company.
ARTICLE IX
FISCAL YEAR; BOOKS AND RECORDS; TAX RETURNS
     9.1 Fiscal Year. The fiscal year of the Company shall end on December 31st
of each year.
     9.2 Books and Records. Accurate books and accounts of the Company shall be
kept or caused to be kept at the principal place of business of the Company or
at such other place

36



--------------------------------------------------------------------------------



 



approved by the Board of Managers. The books shall be kept in accordance with US
GAAP, consistently applied, and shall show all items of income and expense. Said
books shall be available for inspection by the Parties and their designated
agents at all reasonable times.
     9.3 Tax Returns. The Parties shall provide the Company’s accounting firm
with all information and documentation necessary to prepare the Company’s tax
returns. The Company shall be responsible for preparing all federal (including
IRS for the United States and HM Revenue and Customs for the United Kingdom),
state and local income tax returns of the Company and shall file such returns
after approval by the Board of Managers.
     9.4 Bank Accounts. The funds of the Company shall be deposited in a
corporate bank account in the name of the Company, which account shall initially
be placed with such bank as shall be mutually agreed to between the Parties.
Each check shall require the signature of an authorized signatory. Authorized
signatories shall be designated with the approval of the Board of Managers.
ARTICLE X
COMPETITION OR CHANGE OF CONTROL
     10.1 Establishment of Competitive Businesses. As long as a Party remains a
Party to this Agreement, and for a period of six (6) month after such Party
ceases to be a party to this Agreement, that Party shall not offer, provide,
support or endorse employment background screening services for Entities, except
through the Venture. The foregoing limitation includes, without limitation,
marketing, selling or delivering employment background services, and investing
in an Entity, through acquisition, debt or otherwise, except for an investment
in less than ten percent (10%) of an Entity’s capital stock, that offers or
provides employment background screening services to Entities. Notwithstanding
anything to the contrary in the foregoing, however, the limitations set forth in
this Section 10.1 do not apply to:
          (a) Professional Due Diligence Investigations;
          (b) Offering, providing, supporting or endorsing any product or
service provided or sold by the Company or its Subsidiaries;
          (c) Products or services for which the purpose is verification of the
identity of an individual, including without limitation, soft tokens, voice
recognition, biometrics, identity verification scoring and other identity
authentication technologies used to verify that a person is whom he or she
(directly or through his or her agent or representative) represents himself or
herself to be;
          (d) Products or services for which the purpose is a legitimate purpose
under Section 604 of the U.S. Fair Credit Reporting Act, 15 U.S.C. § 1681b,
except for employment purposes; or

37



--------------------------------------------------------------------------------



 



          (e) Products or services for which the primary purpose is identity
theft or identity fraud protection or prevention, and not employment screening.
     10.2 Change of Control. In the event of a Change in Control of either of
the Parties (for the purposes of this Section 10.2, “Parties” shall also be
deemed to include CRGH) (the “Acquired Company”), then the Acquired Company
shall notify the other Party of any such Change of Control and the identity of
the acquiring Person (“Acquiring Company”) as soon as such Change of Control may
publicly be announced. Upon receipt of any such notification, the other Party
(the “Electing Company”) shall have the right to give notice to the Acquired
Company within ninety (90) days after receipt of the Acquired Company’s notice
that the Electing Company either: (i) continue the Venture with the Acquiring
Company regardless of the Change of Control of the Acquired Company or
(ii) undertake the appraisal procedures set forth in Section 6.3 above to
determine whether, based on such valuation pursuant to the mechanics set forth
therein, it desires to purchase such Units on the price determined by the
Appraiser (and in such event the Acquired Company shall be obliged to promptly
sell the Units at such price), the closing of such transaction to occur no later
than 180 days after receipt by the Electing Company of the Change of Control
notice from the Acquired Company.
ARTICLE XI
DISPUTE RESOLUTION
     11.1 Exclusive Nature. Any dispute, claim or controversy arising out of or
relating to this Agreement or the breach, termination or validity thereof (a
“Dispute”) shall be resolved in accordance with the procedures set forth in this
Section 11. These procedures shall be the sole and exclusive process for the
resolution of any such Dispute. However, either Party may seek from a court any
interim or provisional relief that may be necessary to protect the rights or
property (including Confidential Information) of that Party and for relief in
the event of a breach or alleged breach of the terms of Section 10.1, pending
the arbitral tribunal’s determination of the merits of the controversy.
     11.2 Mediation and Arbitration. If the Dispute has not been resolved by
negotiation as provided in Section 7.4 herein, upon the written request of
either Party, the Parties agree to endeavor to settle the dispute in an amicable
manner by mediation administered by the American Arbitration Association under
its Commercial Mediation Rules, before resorting to arbitration. Thereafter, any
unresolved controversy or claim arising out of or relating to this Agreement, or
breach thereof, shall be settled by binding arbitration administered by the
American Arbitration Association in accordance with its International
Arbitration Rules, and judgment upon an award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The number of arbitrators
shall be three, one chosen by each Party with the third, who shall be the
chairman, chosen by the two Arbitrators chosen by the Parties. The place of
arbitration shall be Washington, D.C., and the language of the proceeding shall
be English.

38



--------------------------------------------------------------------------------



 



     11.3 Confidentiality. All submissions and proceedings held pursuant to this
Section 11 shall be confidential and neither Party nor the mediator or
arbitrators may disclose the existence, content, or results of any mediation or
arbitration hereunder (save for the purpose of an appeal to court against the
arbitration or mediation award) without the prior written consent of both
Parties unless otherwise required by law or the court to do so.
ARTICLE XII
MISCELLANEOUS
     12.1 Filing of Agreement. A copy of this Agreement as amended from time to
time, shall be filed with the Secretary of the Company for inspection by any
prospective purchaser of the Company.
     12.2 Confidentiality.
          (a) In this Section 12.2, “Confidential Information” means information
that is disclosed to a party or its Affiliate (each, the “Receiving Party”) by
or on behalf of the other party or its Affiliate (each, the “Disclosing Party”)
the term of this Agreement, including without limitation know-how, inventions,
techniques, processes, algorithms, computer software programs, schematics,
financial and business data, projections, marketing plans, product development
plans, operational plans and details, and designs. Notwithstanding the
foregoing, “Confidential Information” does not include information that:
               (i) Is or becomes generally available to the public through no
act or omission of the Receiving Party;
               (ii) Was in the Receiving Party’s lawful possession prior to
receipt from the Disclosing Party;
               (iii) Is lawfully disclosed to the Receiving Party by a third
party without violation of any right of the Disclosing Party; or
               (iv) Is developed by the Receiving Party without use of the
Disclosing Party’s Confidential Information.
          (b) The Receiving Party may not:
               (i) Use the Disclosing Party’s Confidential Information for any
purpose other than performance under this Agreement; or
               (ii) Disclose the Disclosing Party’s Confidential Information to
any third party without the Disclosing Party’s written consent, except:

39



--------------------------------------------------------------------------------



 



                    (A) To the Receiving Party’s attorneys, accountants,
financial advisors or board of director members, in each case only under a
professional or fiduciary duty of confidentiality to the Receiving Party;
                    (B) To the Receiving Party’s contractor or agent under the
contractor’s or agent’s written agreement in substance to use and disclose the
information only as permitted under this Agreement; provided the Receiving Party
remains liable for any breach of those obligations by its contractor or agent;
or
                    (C) As required under applicable law, regulation or court
order, or pursuant to a third-party or government subpoena; provided the
Receiving Party: (i) gives the Disclosing Party reasonable notice prior to such
disclosure; and (ii) makes a reasonable effort to seek confidential treatment
for the information disclosed.
     12.3 Definitions. In this Agreement, the following terms shall have the
meanings assigned to them below:
          “ABI Shares” shall have the meaning set forth in Section 4.1(c).
          “Affiliates” means, with respect to any specified Person, any other
Person that directly, or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
Person.
          “Ancillary Agreements” shall mean, collectively, the LLC Agreement,
the CRG Marketing Agreement, the CRG License Agreement, the CRG/Screening
Services Agreement, the Hive-down Agreement, the INTX Management and Services
Agreement and other agreements entered into in relation to the Hive-down
Agreement including, without limitation, the Tax Deed of Covenant.
          “Bankruptcy” shall mean any act, event, and circumstance whereby
(a) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of a Party or of a substantial part of the property or assets of Party
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal or state bankruptcy, insolvency, receivership, or
similar law; (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator, or similar official for a Party or any substantial
part of the property or assets of a Party; or (iii) the winding-up or
liquidation of a Party; and such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered; or (b) a Party shall save in case of a
solvent reconstruction (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal or state bankruptcy,
insolvency, receivership, or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in Part (a) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator, or
similar official for a Party or for a substantial part of

40



--------------------------------------------------------------------------------



 



the property or assets of a Party, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability, or fail generally to pay its debts as they become due, or
(vii) take any action for the purpose of the foregoing.
          “Board of Managers” shall have the meaning set forth in Section 7.1.
          “Business” shall have the meaning set forth in Section 1.7.
          “Business Information” shall have the meaning set forth in the
Hive-down Agreement.
          “Business Plan” shall have the meaning set forth in Section 5.2.
          “Capital Contributions” shall mean any property (including cash)
contributed to the Company by or on behalf of a Member.
          “Certificate of Formation” means the Company’s Certificate of
Formation in the form of Schedule A attached hereto.
          “Change of Control” means the consummation of the first to occur of
(i) the sale, lease or other transfer of all or substantially all of the assets
of a Party; (ii) the merger or consolidation of a Party within or into another
entity or the merger of another entity into a Party or any subsidiary thereof
with the effect that immediately after such transaction the stockholders of that
Party immediately prior to such transaction hold less than 50% of the total
voting power of all securities generally entitled to vote in the election of
directors, managers or trustees of the entity surviving such merger of
consolidation; (iii) the acquisition by any Person of more than 50% of the
voting power of all securities of a Party generally entitled to vote in the
election of directors of that Party; or (iv) a Party entering into or
implementing an agreement which has the effect of giving any Person equivalent
influence over that Party’s actions.
          “Closing” shall have the meaning set forth in Section 3.1.
          “Default Note” shall have the meaning set forth in Section 2.4.
          “Encumbrance” shall mean any charge, claim, community property
interest, condition, equitable interest, lien, option, pledge security interest,
right of first refusal, or restriction of any kind including any restriction on
use, voting, transfer, receipt of income, or exercise of any other attribute of
ownership.
          “Entity” shall have the meaning set forth in Section 1.7.
          “Force Majeure Event” shall have the meaning set forth in
Section 12.13.
          “Hive-down Agreement” shall mean the agreement in the form set forth
in Schedule E-4.

41



--------------------------------------------------------------------------------



 



          “Hive-down Completion” shall mean the completion of the Hive-down in
accordance with the terms and conditions of the Hive-down Agreement.
          “Hive-down Completion Date” shall mean the date of the Hive-down
Completion.
          “HMRC” shall mean the Tax Authority known as Her Majesty’s Revenue and
Customs.
          “Intangible Assets” shall mean those assets transferred to Screening
by CRG pursuant to clause 2.1(a) of the Hive-down Agreement.
          “Intellectual Property” shall mean all patents and applications
therefore, copyrights, trademarks, service marks, trade names, mask works and
trade secrets including, without limitation, formulae, compositions, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
know-how, manufacturing and production processes and techniques, research and
development information, drawings, specifications, designs, plans, proposals,
source code, object code and technical data.
          “LLC Agreement” means the Company’s Limited Liability Company
Agreement in the form of Schedule B attached hereto.
          “LIBOR” means the one-month London Interbank Offered Rate for US
Dollars published by the British Bankers Association in the TELERATE screen at
or about 11:00 am (London time, on the business day immediately preceded the
date of Calculation) reported in the Financial Times as of the date of
application thereof.
          “Losses” means damages losses, claims, expenses and proceedings
suffered or endured by a Party.
          “Minority Protection Rights” shall have the meaning set forth in
Section 7.3(b).
          “Percentage Interest” shall have the meaning set forth in
Section 2.2(a).
          “Person” shall mean an individual, partnership, corporation (including
a business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision thereof.
          “Products” shall have the meaning set forth in Section 1.7.
          “Professional Due Diligence Investigation” shall have the meaning set
forth in Section 1.7.
          “Screening Shares” shall have the meaning set forth in Section 4.1(c).

42



--------------------------------------------------------------------------------



 



          “Subsidiary” shall mean ABI and Screening and any wholly-owned
subsidiary of the Company from time to time.
          “Tangible Net Book Value” shall mean total Assets (as defined in the
Hive-down Agreement) minus the Goodwill, Business Information, Records and Third
Party Claims (as each is defined in the Hive-down Agreement) less all
liabilities.
          “Tax” shall mean any form of taxation, levy, impost, duty, charge,
contribution or withholding of any kind whether of the United Kingdom or
elsewhere including income tax, corporation tax, capital gains tax, inheritance
tax, value added tax, sales tax, customs and other import or export duties,
excise duties, stamp duty, land tax, stamp duty reserve tax, national insurance,
social security or other similar contributions and all penalties, surcharges,
fines and interest in relation thereto.
          “Tax Authority” shall mean any taxing or other authority body or
official (whether within or outside the United Kingdom) competent to impose,
administer or collect Tax.
          “Tax Distributions” shall mean distributions made by the Company
pursuant to the LLC Agreement in amounts reasonably estimated to be required by
the Parties to pay estimated income tax liability on their respective shares of
the income of the Company.
          “Transfer” shall mean, as a noun, any sale, disposition, assignment,
pledge, hypothecation, encumbrance, gift, donation, issuance or imposition of,
or subjection to, any lien, restriction or limitation, or other disposition, or,
as a verb, or transfer of any Units or any interest thereby, whether voluntary
or involuntary, including but not limited to, any Transfer by operation of law,
by court order. by judicial process, or by foreclosure, levy or attachment.
          “Transfer Regulations” shall mean the UK Transfer of Undertakings
(Protection of Employment) Regulations 2006 (as amended).
          “Transferred Property” shall have the meaning set forth in Recital C.
     12.4 Termination.
          (a) Generally. This Agreement shall remain in effect until the earlier
of:
               (i) The date as of which the Parties hereto shall agree in
writing to its termination;
               (ii) The effective date of the earlier of any dissolution or
liquidation of the Company;
               (iii) Pursuant to Section 12.13 below; or

43



--------------------------------------------------------------------------------



 



               (iv) All the Units of the Company becoming owned by one Party
and/or its Affiliates.
          (b) Winding Up and Survival. Upon termination of the Company, the
business of the Company will be wound up and liquidated in accordance with the
provisions of the LLC Agreement. No Party shall be released from any obligation
to the Company or to the other Party arising prior to the termination and
liquidation except upon performance of such obligation. The representation and
warranties of the Parties made in Article IV of this Agreement shall not survive
the termination of this Agreement.
     12.5 Notices Any notice, requests, consents and other communications
hereunder shall be deemed sufficiently given by one Party to another if in
writing and if and when delivered or tendered either in person, on the date of
transmission if sent by confirmed facsimile (or on the next business day if
transmission is not made on a business day or prior to 5:00 p.m. local time of
the recipient) or the next business day after deposit with an internationally
recognized courier service, in a sealed envelope, registered or certified, with
postage prepaid, addressed to the person to whom such notice is being given at
such person’s address appearing on the records of the Company or such other
address as may have been given by such person to the Company for the purposes of
notice in accordance with this Section 12.5. A notice not given as above shall,
if it is in writing, be deemed given if and when actually received by the Party
to whom it is required or permitted to be given.
     12.6 Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflict of laws principles thereof.
     12.7 Captions. The captions to the section, subsections and paragraphs in
this Agreement are inserted for convenience only and shall not affect the
construction or interpretation hereof.
     12.8 Counterparts; Facsimile Transmission. This Agreement and all
amendments hereto may be executed in several counterparts and each counterpart
shall constitute a duplicate original of the same instrument. Signatures sent to
the other parties by facsimile transmission shall be binding as evidence of
acceptance of the terms hereof by such signatory party.
     12.9 Severability. Any provision hereof prohibited by or unlawful or
unenforceable under any applicable law of any jurisdiction shall as to such
jurisdiction be ineffective without affecting any other provision of this
Agreement. To the full extent, however, that the provisions of such applicable
law may be waived, they are hereby waived to the end that this Agreement be
deemed to be a valid and binding Agreement enforceable in accordance with its
terms.
     12.10 Specific Performance. Each of the Parties and CRGH acknowledge that
the failure to perform under this Agreement or any of the Ancillary Agreements
could cause irreparable injury to the other Party hereto. Accordingly, in the
event that any party fails or refuses to carry out any term or provision of any
of this Agreement or any of the Ancillary Agreements regarding

44



--------------------------------------------------------------------------------



 



restrictions on transferability or otherwise or in the event of a breach hereof
or thereof, the remaining Party shall be entitled to the remedy of specific
performance and to any and all other remedies available to it hereunder.
     12.11 Binding Effect; Assignment. This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective representatives,
successors, and permitted assigns, in accordance with the terms hereof. Except
as otherwise specifically provided herein, neither Party may assign this
Agreement without the prior written consent of the other Party except that
either Party may, at their sole expense, assign its rights under this Agreement
to a wholly-owned subsidiary or the parent corporation of the assigning Party
provided, however, that no assignment shall in any way affect a Party’s
obligations or liabilities under this Agreement.
     12.12 Modification; Waiver. Except as otherwise specifically provided
herein, any amendment, change or modification to this Agreement shall be void
unless in writing and signed by all Parties hereto. No failure or delay by a
Party hereto in exercising any right, power or privilege hereunder, and no
course of dealing between or among any of the Parties, shall operate as a waiver
of any such right, power or privilege. No waiver of any default on any one
occasion shall constitute a waiver of any subsequent or other default. No single
or partial exercise of any such right, power or privilege shall preclude the
further or full exercise thereof.
     12.13 Cross Default. Other than as the result of a Force Majeure Event, if
either Party shall fail to observe or perform any of its material obligations or
covenants contained in this Agreement or any Ancillary Agreement and such
defaulting Party shall not have remedied such default within a reasonable period
of time (not to exceed the greater of thirty (30) days or such other period of
time as may be provided in such Ancillary Agreement), the non-defaulting Party
shall have the right to terminate the Venture and this Agreement. “Force Majeure
Event” shall mean any cause of any kind or extent beyond a Party’s control and
without fault or negligence, including but not limited to, armed conflict or
economic dislocation resulting therefrom; embargoes; inability to obtain labor,
raw materials, or transportation; labor difficulties; civil disorders of any
kind; action of any civil or military authorities (including priorities and
allocations); fires; floods; and accidents.
     12.14 Indemnification.
          (a) Indemnification by CRG. CRG and CRGH shall indemnify, defend and
hold harmless INTX and the Company and their respective directors, officers,
employees and agents from and against all claims, actions or causes of action
(whether sounding in contract, negligence or strict liability), suits and
proceedings and all losses, assessments, liabilities, damages, costs and
expenses, judgments, or losses incurred in connection therewith (including
reasonable attorneys’ fees) for which INTX or the Company or their respective
directors, officers, employees or agents may become liable or incur or be
compelled to pay, as finally adjudicated by a properly constituted arbitral
tribunal, court or an administrative body of competent jurisdiction, and shall
defend all actions and proceedings at CRG’s sole expense arising from any breach
of a representation, indemnity, warranty or undertaking given by CRG hereunder
or in any Ancillary Agreement.

45



--------------------------------------------------------------------------------



 



          (b) Indemnification by INTX. INTX shall indemnify, defend and hold
harmless CRG and the Company and their respective directors, officers, employees
and agents from and against all claims, actions or causes of action (whether
sounding in contract, negligence or strict liability), suits and proceedings and
all losses, assessments, liabilities, damages, costs and expenses, judgments, or
losses incurred in connection therewith (including reasonable attorneys’ fees)
for which CRG, the Company or their respective directors, officers, employees or
agents may become liable or incur or be compelled to pay, as finally adjudicated
by a properly constituted arbitral tribunal, court or an administrative body of
competent jurisdiction, and shall defend all actions and proceedings at INTX’s
sole expense arising from any breach of a representation or warranty or
undertaking given by INTX hereunder or in any Ancillary Agreement.
          (c) Notice. The Party seeking indemnification hereunder (the
“Indemnified Party”) shall promptly notify the Party from whom indemnification
is being sought (the “Indemnifying Party”) in writing of any claim that the
Indemnified Party reasonably considers subject to the indemnity, giving a
description in reasonable detail of the relevant facts on which the claim is
based. The Indemnified Party shall provide the Indemnifying Party with all
reasonable assistance in investigating, defending, and pursuing such claim at
the indemnifying Party’s expense. The Indemnifying Party shall not be required
to indemnify the Indemnified Party for any settlement entered into without its
consent except as specifically provided herein.
          (d) Assumption of Defense of Claim. The Indemnifying Party shall
assume the defense of any such claim or any litigation resulting from such claim
and shall have absolute control over the litigation, including, but not limited
to, the selection of counsel, the legal strategy with respect to the claim, and
the settlement of such claim, either before or after litigation has commenced.
Notwithstanding the preceding sentence, (a) if there is a reasonable probability
that a claim may materially and adversely affect the Indemnified Party, other
than as a result of monetary damages or monetary payment, the Indemnified Party
shall have the right, at its own expense, to participate in the defense of such
claim, and (b) to the extent any defense applicable to the Indemnified Party
shall involve a conflict of interest (other than the requirement of
indemnification) with the Indemnifying Party, the Indemnified Party shall have
the right to control such defense at the expense of the Indemnifying Party.
          (e) Rights of Indemnified Party to Undertake Defense. If, within a
reasonable period of time after notice of any claim, the Indemnifying Party
fails to defend such claim, the Indemnified Party shall have the right to
undertake the defense, or compromise or settle such claim on behalf of and for
the account and at the risk of the Indemnifying Party, subject to the right of
the Indemnifying Party to assume the defense of such claim at any time prior to
settlement, compromise or final determination of the claim.
          (f) Claim of Infringement. In the case of a claim of infringement of
any Intellectual Property right, where a court of competent jurisdiction finds
such infringement, the Indemnifying Party shall, at its option and expense, use
all reasonable efforts either (a) to procure for the Indemnified Party the right
to continue to use the product, service or other item

46



--------------------------------------------------------------------------------



 



as provided for herein, (b) to modify the infringing product, service or other
item so that it is non-infringing, without materially altering its performance
or function, or (c) to replace the infringing product, service or other item
with a substantially equivalent non-infringing item.
     12.15 CRGH Guarantee. The provisions of Schedule J shall apply, it being
specifically acknowledged and agreed that INTX is entering into this Agreement
and various of the Ancillary Agreements in material reliance on the CRGH
guarantee of CRG’s obligations hereunder and thereunder and INTX shall be
entitled to the remedy of specific performance thereof in accordance with the
provision of Section 12.10 above.
     12.16 Publicity. No press release or announcement concerning the
transactions contemplated hereby shall be issued by either Party without the
prior consent of the other Party, except as such release or announcement may be
required by law, rule or regulation of the NASDAQ Stock Market or any other
applicable stock exchange, in which case the party required to make the release
or announcement shall allow the other party reasonable time to comment on such
release or announcement in advance of such issuance or filing.
     12.17 Entire and Sole Agreement. This Agreement, the Ancillary Agreements
and the other exhibits, schedules and agreements referred to herein or therein,
constitute the entire agreement between the Parties hereto and supersede all
prior agreements, representations, warranties, statements, promises,
information, arrangements and understandings, whether oral or written, express
or implied, with respect to the subject matter hereof.
     12.18 Further Assurances. From time to time after the Closing, each Party
will execute and deliver such other instruments of conveyance, assignment,
transfer, and delivery and take such other action as the other Party or the
Company may reasonably request in order to consummate the transactions
contemplated hereby.
[THIS SPACE INTENTIONALLY LEFT BLANK]

47



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

                      Control Risk Group Limited    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    Intersections Inc.    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    Control Risk Group Holdings Limited    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    Screening International LLC    
 
                    By:   Intersections Inc., as Member                  
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    By:   Control Risks Group Limited, as Member                
 
 
      Name:        
 
      Title:  
 
   
 
         
 
   

48